Exhibit 10.1

 

601 CITY CENTER

OAKLAND, CALIFORNIA

 

OFFICE LEASE

 

601 CITY CENTER LLC,

a Delaware limited liability company,

Landlord

 

and

 

CRA INTERNATIONAL, INC.,

a Massachusetts corporation,

Tenant

 

DATED AS OF: June 18, 2019

 

TABLE OF CONTENTS

 

Paragraph

 

 

Page

1.

Premises

 

1

2.

Certain Basic Lease Terms

 

1

3.

Term; Delivery of Possession of Premises

 

2

4.

Premises “As Is”

 

2

5.

Monthly Rent

 

4

6.

Letter of Credit

 

5

7.

Additional Rent: Increases in Operating Expenses and Tax Expenses

 

6

8.

Use of Premises; Compliance with Law

 

9

9.

Alterations and Restoration

 

11

10.

Repair

 

12

11.

Abandonment

 

12

12.

Liens

 

13

13.

Assignment and Subletting

 

13

14.

Indemnification of Landlord

 

16

15.

Insurance

 

17

16.

Mutual Waiver of Subrogation Rights

 

18

17.

Utilities

 

18

18.

Personal Property and Other Taxes

 

20

19.

Rules and Regulations

 

20

20.

Surrender; Holding Over

 

21

21.

Subordination and Attornment

 

21

22.

Financing Condition

 

22

23.

Entry by Landlord

 

22

24.

Insolvency or Bankruptcy

 

22

25.

Default and Remedies

 

23

26.

Damage or Destruction

 

25

27.

Eminent Domain

 

26

28.

Landlord’s Liability; Sale of Building

 

27

29.

Estoppel Certificates

 

27

30.

Right of Landlord to Perform

 

28

31.

Late Charge; Late Payments

 

28

32.

Attorneys’ Fees; Waiver of Jury Trial

 

28

33.

Waiver

 

29

34.

Notices

 

29

35.

Intentionally Deleted

 

29

36.

Defined Terms and Marginal Headings

 

29

37.

Time and Applicable Law

 

29

38.

Successors

 

29

39.

Entire Agreement; Modifications

 

29

40.

Light and Air

 

30

41.

Name of Building

 

30

42.

Severability

 

30

43.

Authority

 

30

 

i

--------------------------------------------------------------------------------



 

44.

No Offer

 

30

45.

Real Estate Brokers

 

30

46.

Consents and Approvals

 

30

47.

Reserved Rights

 

31

48.

Financial Statements

 

31

49.

Intentionally Deleted

 

31

50.

Nondisclosure of Lease Terms

 

31

51.

Hazardous Substance Disclosure

 

31

52.

Signage Rights

 

32

53.

Parking

 

32

54.

Transportation Management

 

33

55.

Renovation of the Real Property and Other Improvements

 

33

56.

Quiet Enjoyment

 

33

57.

No Discrimination

 

34

58.

CASp Inspection

 

34

59.

Renewal Option

 

34

60.

Project Amenities

 

35

 

 

 

 

EXHIBITS:

 

 

 

A - Outline of Premises

 

 

B - Rules and Regulations

 

 

C - Landlord’s Work

 

 

D - Form of Letter of Credit

 

 

E - Affiliate Waiver, Indemnity and Acknowledgment

 

 

 

ii

--------------------------------------------------------------------------------



 

LEASE

 

THIS LEASE is made as of the 18 day of June, 2019, between 601 CITY CENTER LLC,
a Delaware limited liability company (“Landlord”), and CRA INTERNATIONAL, INC.,
a Massachusetts corporation (“Tenant”).

 

1.     Premises. Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, on the terms and conditions set forth herein, the space outlined on
the attached Exhibit A (the “Premises”). The Premises are located on the
floor(s) specified in Paragraph 2 below of the building (the “Building”) located
at 601 12th Street, Oakland, California, and known as 601 City Center.  The
Building, the underground parking garage (the “Parking Facility”), the outside
plaza areas and the land upon which all of the foregoing are located (the
“Land”) and the improvements thereon are referred to herein collectively as the
“Real Property.”

 

Tenant’s lease of the Premises shall include the right to use, in common with
others and subject to the other provisions of this Lease, the public lobbies,
entrances, stairs, elevators, mechanical, electrical and plumbing systems (and
related pipes, conduits, chases, etc.) serving the Building and other public
portions of the Building, as well as the common areas of the other portions of
the Real Property that are pertinent to Tenant’s occupancy and use of the
Premises (collectively, the “Common Areas”).  Tenant shall comply with all
recorded covenants, conditions and restrictions currently or hereinafter
affecting the Real Property and agrees that this Lease shall be subject and
subordinate thereto.  All of the windows and outside walls of the Premises and
any space in the Premises used for shafts, stacks, pipes, conduits, ducts,
electrical equipment or other utilities or Building facilities are reserved
solely to Landlord and Landlord shall have rights of access through the Premises
for the purpose of operating, maintaining and repairing the same.

 

2.     Certain Basic Lease Terms. As used herein, the following terms shall have
the meaning specified below:

 

a.     Floor(s) on which the Premises are located: All of the rentable area of
the fifteenth (15th) floor of the Building. The Premises are designated as
Suite 1500.   Landlord and Tenant agree that for the purpose of this Lease, the
Premises shall be deemed to contain 27,831 rentable square feet of space, which
measurement is in accordance with the BOMA Standard Method for Measuring Floor
Area in Office Buildings (ANSI/BOMA Z65.1-2017 (the “BOMA Standard”).  The
Premises shall not be remeasured during the initial Lease term, but may be
remeasured at the commencement of the Renewal Term (as defined in Paragraph 59
below) in accordance with the standard of measurement then in effect for the
Building.

 

b.     Lease term: The term of this Lease shall be ten (10) years and eleven
(11) months, commencing on October 1, 2019 (the “Commencement Date”), and ending
on August 31, 2030 (the “Expiration Date”).

 

c.     Monthly Rent:  The amounts set forth below for the respective periods:

 

Applicable Period

 

Annual rate
per RSF

 

Monthly Rent

 

10/1/19 through 8/31/20

 

0

 

0

 

9/1/20 through 8/31/21

 

$

64.00

 

$

148,432.00

 

9/1/21 through 8/31/22

 

$

65.92

 

$

152,884.96

 

9/1/22 through 8/31/23

 

$

67.90

 

$

157,477.07

 

9/1/23 through 8/31 24

 

$

69.94

 

$

162,208.34

 

9/1/24 through 8/31/25

 

$

72.04

 

$

167,078.77

 

9/1/25 through 8/31/26

 

$

74.20

 

$

172,088.35

 

9/1/26 through 8/31/27

 

$

76.43

 

$

177,260.28

 

9/1/27 through 8/31/28

 

$

78.72

 

$

182,571.36

 

9/1/28 through 8/31/29

 

$

81.08

 

$

188,044.79

 

9/1/29 through 8/31/30

 

$

83.51

 

$

193,680.57

 

 

d.     Security: Letter of Credit in the amount of One Hundred Ninety-Five
Thousand Dollars ($195,000.00).

 

e.     Tenant’s Share:  4.5594%, which percentage is calculated by dividing the
27,831 rentable square footage of the Premises by the 610,414 rentable square
footage of the Building.

 

1

--------------------------------------------------------------------------------



 

f.     Base Year:  The calendar year 2020.

 

Base Tax Year:  Fiscal tax year ending June 30, 2021.

 

g.     Initial contemplated business use of Premises:  General office and
administrative use for global consulting and professional services firm. 
(Paragraph 8.a. below sets forth the permitted uses of the Premises.)

 

h.     Real estate broker(s):  Cushman & Wakefield (representing Landlord) and
CBRE (representing Tenant).

 

3.             Term; Delivery of Possession of Premises.

 

a.     Term.  The term of this Lease shall commence on the Commencement Date (as
defined in Paragraph 2.b.) and, unless sooner terminated pursuant to the terms
hereof or at law, shall expire on the Expiration Date (as defined in
Paragraph 2.b.).   Upon either party’s request after the Commencement Date,
Landlord and Tenant shall execute a letter in substantially the form of
Exhibit C attached hereto confirming the Commencement Date, Rent Commencement
Date and the Expiration Date.

 

b.     Delivery of Possession.  Landlord shall deliver the Premises to Tenant in
Delivery Condition (as defined in Paragraph 4.a. below) on or before the
scheduled Commencement Date in Paragraph 2.b. above (with the date Landlord
actually delivers the Premises to Tenant in Delivery Condition being referred to
below as the “Delivery Date”).  Notwithstanding the foregoing, except as
otherwise expressly provided below, in the event of any delay in the delivery of
the Premises to Tenant in Delivery Condition on or before the scheduled
Commencement Date, this Lease shall not be void or voidable, nor shall Landlord
be liable to Tenant for any loss or damage resulting therefrom, but Landlord
shall use commercially reasonable and diligent efforts to deliver the Premises
to Tenant in Delivery Condition as soon as reasonably possible following the
scheduled Commencement Date and the Commencement Date shall be modified to be
the date Landlord so delivers possession of the Premises to Tenant in Delivery
Condition and the Rent Commencement Date (and rent payment periods) and
Expiration Date shall be proportionately adjusted to reflect the modification of
the Commencement Date, and the parties shall execute an amendment to this Lease
confirming such modifications.

 

Notwithstanding the foregoing, if the Delivery Date has not occurred on or
before the date fifteen (15) days following the scheduled Commencement Date (the
“Rent Abatement Trigger Date”) (which Rent Abatement Trigger Date shall be
extended by the length of any delay in the Delivery Date that results from Force
Majeure, as defined beow), then, as Tenant’s sole remedy, commencing on the date
payments of Monthly Rent commence under Paragraphs 2.c. and 5 hereof, Tenant
shall receive one (1) day of Monthly Rent abatement for each day beyond the Rent
Abatement Trigger Date (as the same may have been extended pursuant to the
foregoing) that the Delivery Date did not occur.   Further, notwithstanding
anything to the contrary above, if the Delivery Date has not occurred by the
date that is sixty (60) days after the scheduled Commencement Date (the
“Termination Trigger Date”) (which Termination Trigger Date shall be extended by
the length of any delay in the Delivery Date that results from Force Majeure,
provided that extensions of the Termination Trigger Date on account of  Force
Majeure may not exceed ninety (90) days), Tenant, as Tenant’s sole remedy, may
notify Landlord in writing that Tenant elects to terminate this Lease effective
as of the date ten (10) Business Days following the date of such written notice,
and, if the Delivery Date does not occur on or before the end of such ten
(10) Business Day period, this Lease shall terminate; provided, however, if
Tenant does not terminate the Lease pursuant to the foregoing, Tenant shall
still be entitled to obtain the rent credit provided for above in this
grammatical paragraph.

 

c.     Force Majeure.  The term “Force Majeure” as used hereinafter shall mean
strikes, lockout, labor disputes, shortages of material or labor, fire or other
casualty, acts of God or any other cause beyond the commercially reasonable
control of the party whose performance under this Lease is hindered by the Force
Majeure event, but shall in no event include inability to perform due to
economic reasons.

 

4.             Premises “As Is”.

 

a.  Delivery Condition; Landlord’s Work.  Except as otherwise expressly provided
in this Paragraph 4, Tenant shall accept the Premises with the work described in
attached Exhibit C (“Landlord’s Work”) Substantially Completed, but otherwise in
its as-is condition (“Delivery Condition”).   Landlord’s Work shall be deemed
“Substantially Completed” when Landlord’s Work has been completed in accordance
with Exhibit C and all Legal Requirements applicable thereto have been met
(including Landlord obtaining any required governmental approvals required in
connection with such work), subject only to the correction or completion of
“punch list”

 

2

--------------------------------------------------------------------------------



 

items, which items shall be limited to minor items of incomplete or defective
work or materials or mechanical maladjustments that are of such a nature that
the lack of completion does not materially interfere with or impair Tenant’s
ability to commence and complete the Initial Alterations and, upon completion of
the Initial Alterations to obtain a certificate of occupancy or equivalent. 
Landlord shall promptly complete any punch list items.

 

b. Initial Alterations; Plans.

 

i.     Initial Alterations.  The parties acknowledge that Tenant shall make
alterations and improvements to the Premises following the delivery of the
Premises to Tenant in Delivery Condition and prior to commencing business
therein (the “Initial Alterations”). The construction of the Initial Alterations
shall be governed by Paragraph 9 below, except that, with regard to the Initial
Alterations only, the Alteration Operations Fee provided for in Paragraph 9.a.
below shall be two and one-half percent (2 ½%) of the hard construction costs of
the Initial Alterations, but not more than a total of Two Dollars ($2.00) per
rentable square feet of the Premises.  The aforementioned Alteration Operations
Fee shall also constitute payment for access, elevator usage and loading docks
during normal construction hours, and water and electricity for the customary
construction of the Initial Alterations.  The general contractor selected by
Tenant to construct the Initial Alterations, and reasonably approved by Landlord
pursuant to Paragraph 9.a. below, is referred to hereinafter as “Tenant’s
Contractor.” Without limitation of any provision herein, the Initial Alterations
shall include the installation of sub-meters for the measurement of electricity
consumed at the Premises.

 

In no event shall Tenant or Tenant’s Contractor be given access to the Premises
for purposes of constructing the Initial Alterations until the plans therefor
have been approved by Landlord and Tenant and Tenant has delivered to Landlord
the insurance certificates required by Landlord in connection with the work (as
required in the first sentence of the third grammatical paragraph of Paragraph
9.a. below) and required under Paragraph 15 below.  If Landlord is prepared to
deliver the Premises to Tenant, but Tenant is not given access to the Premises
for the purposes of constructing the Initial Alterations because the conditions
of the immediately preceding sentence have not been satisfied, then for purposes
of Paragraph 3.b. above, Landlord shall be deemed to have delivered the Premises
to Tenant in Delivery Condition on the date that Landlord was prepared to so
deliver the Premises to Tenant, notwithstanding the fact that Tenant and
Tenant’s Contractor are not permitted access for purposes of construction until
the aforementioned conditions are satisfied.

 

ii.    Plans; Change Orders.  The provisions of Paragraph 9.a. below shall apply
to the plans and specifications for the Initial Alterations and Landlord’s
review and approval thereof.  As a supplement to, but without limitation of the
foregoing, Landlord shall advise Tenant in writing within ten (10) days after
Landlord’s receipt from Tenant of space plans or construction drawings for the
Initial Alterations (or revisions to such plans or drawings previously reviewed
by Landlord) if the submitted documents are approved or are unsatisfactory or
incomplete in any respect (Landlord’s approval not to be unreasonably withheld,
conditioned or delayed).  This process will continue until the subject plans are
fully approved in writing by Landlord, provided that, in the case of submitted
revisions to previously reviewed plans, Landlord shall endeavor in good faith to
shorten the review period to five (5) Business Days.  The final coordinated set
of architectural, structural, mechanical, electrical and plumbing working
drawings, in form  sufficient for Tenant’s Contractor to obtain subcontractors
bids on the work and to obtain all applicable permits for the work, as approved
in writing by Landlord and Tenant, are referred to hereinafter as the
“Construction Drawings.”  If, after approval of the Construction Drawings,
Tenant desires to make modifications to the Construction Drawings, Tenant shall
submit the applicable plan revisions to Landlord and Landlord will endeavor to
approve or disapprove of the proposed revisions in writing (Landlord’s approval
no to be unreasonably withheld or conditioned) within five (5) Business Days,
but Landlord shall, in any event, provide its written approval or disapproval
within ten (10) days following delivery of the proposed revisions to Landlord.

 

c.             Alterations Allowance; Disbursement Procedure.

 

i.    Notwithstanding anything to the contrary in Paragraph 9 below, Landlord
shall contribute toward the cost of the construction and installation of the
Initial Alterations (including, without limitation, Tenant’s Contractor’s fee
and the Alteration Operations Fee) the sum of Two Million Six Hundred
Forty-Three Thousand Nine Hundred Forty-Five Dollars ($2,643,945.00) (which is
Ninety-Five Dollars ($95.00) per rentable square foot of the Premises)
(the “Alterations Allowance”), with not more than Two Hundred Seventy-Eight
Thousand Three Hundred Ten Dollars ($278,310.00) (which is Ten Dollars ($10.00)
per rentable square foot of the Premises) to be applied to the costs of design,
space planning, consultants and construction drawings. No portion of the
Alterations Allowance may be applied to equipment, trade fixtures, moving
expenses, furniture, signage or free rent.  Further, Tenant shall not be
entitled to receive (and Landlord shall have no obligation to disburse) all or
any portion of the Alterations Allowance if Tenant is in default under the Lease
at the time Tenant requests such disbursement; provided, however, that if
Landlord did not make a

 

3

--------------------------------------------------------------------------------



 

disbursement because Tenant was then in default under this Lease, Landlord shall
make the disbursement at such time as the default is cured, provided that all
other conditions for the disbursement hereunder have been met.  Notwithstanding
anything to the contrary in this Paragraph 4.c.i., the Alterations Allowance
shall be available for disbursement pursuant to the terms hereof during the
eighteen (18) month period commencing on the Commencement Date (the “Allowance
Availability Period”).  Accordingly, if any portion of the Alterations Allowance
has not been utilized (and Tenant has not submitted to Landlord invoices
evidencing such costs) prior to the end of the Allowance Availability Period,
such unused portion of the Alterations Allowance shall be forfeited by Tenant.

 

Tenant acknowledges that the Alterations Allowance is to be applied to Initial
Alterations covering the entire Premises outlined in Exhibit A.  The foregoing
shall not be deemed to require Tenant to improve all portions of the Premises in
the same manner or to the same level of finish, but all portions of the Premises
shall be improved in a reasonable manner appropriate for office space, including
electrical, HVAC, lighting, floor covering and wall covering consistent with the
balance of the Premises.

 

ii.    Disbursement of Alterations Allowance .  Landlord shall disburse the
Alterations Allowance directly to Tenant, Tenant’s Contractor and/or to the
applicable subcontractors, as specified by Tenant.  Landlord’s disbursements
shall be on a monthly basis and shall be made within thirty (30) days after
Landlord’s receipt of (A) invoices of Tenant’s Contractor to be furnished to
Landlord by Tenant covering work actually performed, construction in place and
materials delivered to the site (as may be applicable) describing in reasonable
detail such work, construction and/or materials, (B) a certificate from Tenant’s
architect certifying that the work evidenced by such invoices has been performed
in accordance with the Construction Drawings, (C) conditional lien waivers
executed by Tenant’s Contractor, subcontractors or suppliers, as applicable, for
their portion of the work covered by the requested disbursement, and
(D) unconditional lien waivers executed by Tenant’s Contractor and the persons
and entities performing the work or supplying the materials covered by
Landlord’s previous disbursements for the work or materials covered by such
previous disbursements (all such waivers to be in the forms prescribed by the
applicable governmental codes).  No payment will be made for materials or
supplies not located in the Premises.  Landlord may withhold the amount of any
and all retentions provided for in original contracts or subcontracts until
expiration of the applicable lien periods or Landlord’s receipt of unconditional
lien waivers and full releases upon final payment (in the form prescribed by the
applicable governmental codes) from Tenant’s Contractor and all subcontractors
and suppliers involved in the Initial Alterations.

 

Tenant shall pay for all costs of the construction of the Initial Alterations in
excess of the Alterations Allowance (the “Excess Cost”).  Based on the estimated
cost of the construction of the Initial Alterations, as shown on the budget for
the construction of the Initial Alterations (as reasonably approved by Landlord
and Tenant) (the “Estimated Costs”), the pro-rata share of the Estimated Costs
payable by Landlord and Tenant shall be determined and an appropriate percentage
share established for each (a “Share of Costs”).  Tenant and Landlord shall fund
the cost of the construction (including the applicable portion of the applicable
fees) as the same is performed, in accordance with their respective Share of
Costs for the construction, with such payments being made directly to Tenant’s
Contractor and/or the applicable subcontractors.  At such time as the
Alterations Allowance has been entirely disbursed, Tenant shall pay the
remaining Excess Cost, if any, directly to Tenant’s Contractor and/or the
applicable subcontractors.  Tenant shall furnish to Landlord copies of receipted
invoices for all payments made directly by Tenant for the costs of the Initial
Alterations and such waivers of lien rights as Landlord may reasonably require.

 

Notwithstanding anything to the contrary above, Landlord shall retain the
Alteration Operations Fee from the Alterations Allowance.

 

d.  Preliminary Plan Allowance.  In addition to the Alterations Allowance,
Landlord shall pay to Tenant or Tenant’s architect (as specified by Tenant) a
sum not to exceed $0.15 per rentable square foot of the Premises (which, based
on 27,831  RSF for the Premises, totals Four Thousand One Hundred Seventy-Four
and 65/100 Dollars ($4,174.65)) (the “Preliminary Plan Allowance”) to reimburse
Tenant for Tenant’s costs of obtaining a preliminary space plan for the
Premises.  The Preliminary Plan Allowance shall be disbursed by Landlord to
Tenant upon Landlord’s receipt from Tenant of a written invoice for such costs
in form reasonably acceptable to Landlord.

 

5.             Monthly Rent.

 

a.     Commencing as of the Commencement Date, and continuing thereafter on or
before the first day of each calendar month during the term hereof, Tenant shall
pay to Landlord, as monthly rent for the Premises, the Monthly Rent specified in
Paragraph 2 above. If Tenant’s obligation to pay Monthly Rent hereunder
commences on a day other than the first day of a calendar month, or if the term
of this Lease terminates on a day other than the last day of a calendar month,
then the Monthly Rent payable for such partial month shall be appropriately
prorated on the

 

4

--------------------------------------------------------------------------------



 

basis of a thirty (30)-day month. Monthly Rent and the Additional Rent specified
in Paragraph 7 shall be paid by Tenant to Landlord, in advance, without
deduction, offset, prior notice or demand, in immediately available funds of
lawful money of the United States of America, or by good check as described
below, to the lockbox location designated by Landlord, or to such other person
or at such other place as Landlord may from time to time designate in writing.
Payments made by check must be drawn either on a California financial
institution or on a financial institution that is a member of the federal
reserve system. Notwithstanding the foregoing, Tenant shall pay to Landlord
together with Tenant’s execution of this Lease an amount equal to the Monthly
Rent payable under this Paragraph 5.a. for the first full calendar month of the
Lease term after Tenant’s obligation to pay Monthly Rent shall have commenced
hereunder, which amount shall be applied to the Monthly Rent first due and
payable hereunder.

 

b.     All amounts payable by Tenant to Landlord under this Lease, or otherwise
payable in connection with Tenant’s occupancy of the Premises, in addition to
the Monthly Rent hereunder and Additional Rent under Paragraph 7, shall
constitute rent owed by Tenant to Landlord hereunder.

 

c.     Any rent not paid by Tenant to Landlord when due shall bear interest from
the date due to the date of payment by Tenant at an annual rate of interest (the
“Interest Rate”) equal to the lesser of (i) twelve percent (12%) per annum or
(ii) the maximum annual interest rate allowed by law on such due date for
business loans (not primarily for personal, family or household purposes) not
exempt from the usury law. Failure by Tenant to pay rent when due, including any
interest accrued under this subparagraph, shall constitute an Event of Default
(as defined in Paragraph 25 below) giving rise to all the remedies afforded
Landlord under this Lease and at law for nonpayment of rent.

 

d.     No security or guaranty which may now or hereafter be furnished to
Landlord for the payment of rent due hereunder or for the performance by Tenant
of the other terms of this Lease shall in any way be a bar or defense to any of
Landlord’s remedies under this Lease or at law.

 

6.             Letter of Credit.  Tenant shall deliver to Landlord concurrently
with its execution of this Lease, as security for the performance of Tenant’s
covenants and obligations under this Lease, an original irrevocable standby
letter of credit (the “Letter of Credit”) in the amount set forth in Paragraph
2.d. above, naming Landlord as beneficiary, which Landlord may draw upon to cure
any default under this Lease (or any breach under this Lease where there exist
circumstances under which Landlord is enjoined or otherwise prevented by
operation of law from giving to Tenant a written notice which would be necessary
for such failure of performance to constitute a default under this Lease), or to
compensate Landlord for any damage Landlord incurs as a result of Tenant’s
failure to perform any of its obligations hereunder.  Any such draw on the
Letter of Credit shall not constitute a waiver of any other rights of Landlord
with respect to such default or failure to perform. The Letter of Credit shall
be issued by a major commercial bank reasonably acceptable to Landlord, with an
Oakland or San Francisco, California, service and claim point for the Letter of
Credit, have an expiration date not earlier than the sixtieth (60th) day after
the Expiration Date (or, in the alternative, have a term of not less than one
(1) year and be automatically renewable for an additional one (1) year period
unless notice of non-renewal is given by the issuer to Landlord not later than
sixty (60) days prior to the expiration thereof) and shall provide that Landlord
may make partial and multiple draws thereunder, up to the face amount thereof. 
If, at any period while the Letter of Credit is required to be in effect
hereunder, the financial condition of the issuing bank materially deteriorates
from the financial condition as of the date of Landlord’s initial approval of
the bank (as evidenced by a material drop in Standard & Poor’s financial
services rating for such bank), then Landlord may, by written notice to Tenant,
require that Tenant replace the Letter of Credit with a Letter of Credit issued
by a major commercial bank then reasonably acceptable to Landlord. In addition,
the Letter of Credit shall provide that, in the event of Landlord’s assignment
or other transfer of its interest in this Lease, the Letter of Credit shall be
freely transferable by Landlord, without charge and without recourse, to the
assignee or transferee of such interest and the bank shall confirm the same to
Landlord and such assignee or transferee. The Letter of Credit shall provide for
payment to Landlord upon the issuer’s receipt of a sight draft from Landlord
together with a statement by Landlord that the requested sum is due and payable
from Tenant to Landlord in accordance with the provisions of this Lease, shall
be in the form attached hereto as Exhibit D, and otherwise be in form and
content satisfactory to Landlord. If the Letter of Credit has an expiration date
earlier than sixty (60) days after the Expiration Date, then throughout the term
hereof (including any renewal or extension of the term) Tenant shall provide
evidence of renewal of the Letter of Credit to Landlord at least sixty (60) days
prior to the date the Letter of Credit expires. If Landlord draws on the Letter
of Credit pursuant to the terms hereof, Tenant shall immediately replenish the
Letter of Credit or provide Landlord with an additional letter of credit
conforming to the requirement of this paragraph so that the amount available to
Landlord from the Letter of Credit(s) provided hereunder is the amount specified
in Paragraph 2.d. above. Tenant’s failure to deliver any replacement, additional
or extension of the Letter of Credit, or evidence of renewal of

 

5

--------------------------------------------------------------------------------



 

the Letter of Credit, within the time specified under this Lease shall entitle
Landlord to draw upon the entire balance of the Letter of Credit then in
effect.  If Landlord liquidates the Letter of Credit as provided in the
preceding sentence, Landlord shall hold the funds received from the Letter of
Credit as security for Tenant’s performance under this Lease, this Paragraph 6
shall be deemed a security agreement for such purposes and for purposes of
Division 9 of the California Commercial Code, Landlord shall be deemed to hold a
perfected, first priority security interest in such funds, and Tenant does
hereby authorize Landlord to file such financing statements or other instruments
as Landlord shall deem advisable to further evidence and/or perfect such
security interest. Landlord shall not be required to segregate such security
deposit from its other funds and no interest shall accrue or be payable to
Tenant with respect thereto.  No holder of a Superior Interest (as defined in
Paragraph 21 below), nor any purchaser at any judicial or private foreclosure
sale of the Real Property or any portion thereof, shall be responsible to Tenant
for such security deposit unless and only to the extent such holder or purchaser
shall have actually received the same. If Tenant is not in default at the
expiration or termination of this Lease, within sixty (60) days thereafter
Landlord shall return to Tenant the Letter of Credit or the balance of the
security deposit then held by Landlord, as applicable; provided, however, that
in no event shall any such return be construed as an admission by Landlord that
Tenant has performed all of its covenants and obligations hereunder.  To the
extent applicable, Tenant hereby unconditionally and irrevocably waives the
benefits and protections of California Civil Code Section 1950.7, and, without
limitation of the scope of such waiver, acknowledges that Landlord may use all
or any part of the proceeds of the Letter of Credit to compensate Landlord for
damages resulting from termination of this Lease and the tenancy created
hereunder (including, without limitation, damages recoverable under California
Civil Code Section 1951.2).

 

7.             Additional Rent: Increases in Operating Expenses and Tax
Expenses.

 

a.     Operating Expenses. Tenant shall pay to Landlord, at the times
hereinafter set forth, Tenant’s Share, as specified in Paragraph 2.e. above, of
any increase in the Operating Expenses (as defined below) incurred by Landlord
in each calendar year subsequent to the Base Year specified in Paragraph 2.f.
above, over the Operating Expenses incurred by Landlord during the Base Year.
The amounts payable under this Paragraph 7.a. and Paragraph 7.b. below are
termed “Additional Rent” herein.

 

The term “Operating Expenses” shall mean the total costs and expenses incurred
by Landlord in connection with the management, operation, maintenance, repair
and ownership of the Real Property, including, without limitation, the following
costs: (1) salaries, wages, bonuses and other compensation (including
hospitalization, medical, surgical, retirement plan, pension plan, union dues,
life insurance, including group life insurance, welfare and other fringe
benefits, and vacation, holidays and other paid absence benefits) relating to
employees of Landlord or its agents engaged in the operation, repair, or
maintenance of the Real Property; (2) payroll, social security, workers’
compensation, unemployment and similar taxes with respect to such employees of
Landlord or its agents, and the cost of providing disability or other benefits
imposed by law or otherwise, with respect to such employees; (3) the cost of
uniforms (including the cleaning, replacement and pressing thereof) provided to
such employees; (4) premiums and other charges incurred by Landlord with respect
to fire, other casualty, rent and liability insurance, any other insurance as is
deemed necessary or advisable in the reasonable judgment of Landlord, or any
insurance required by the holder of any Superior Interest (as defined in
Paragraph 21 below), and, after the Base Year, costs of repairing an insured
casualty to the extent of the deductible amount under the applicable insurance
policy; (5) water charges and sewer rents or fees; (6) license, permit and
inspection fees; (7) sales, use and excise taxes on goods and services purchased
by Landlord in connection with the operation, maintenance or repair of the Real
Property and Building systems and equipment; (8) telephone, telegraph, postage,
stationery supplies and other expenses incurred directly in connection with the
operation, maintenance, or repair of the Real Property; (9) management fees not
to exceed three percent (3%) of the gross revenues from the Real Property;
(10) costs of repairs to and maintenance of the Real Property, including
building systems and appurtenances thereto and normal repair and replacement of
worn-out equipment, facilities and installations, but excluding the replacement
of major building systems (except to the extent provided in (16) and (17)
below); (11) fees and expenses for janitorial (excluding janitorial services to
the premises of any tenant of the Building), window cleaning, guard,
extermination, water treatment, rubbish removal, plumbing and other services and
inspection or service contracts for elevator, electrical, mechanical, HVAC and
other building equipment and systems or as may otherwise be necessary or proper
for the operation, repair or maintenance of the Real Property; (12) costs of
supplies, tools, materials, and equipment used in connection with the operation,
maintenance or repair of the Real Property; (13) accounting, legal and other
professional fees and expenses; (14) fees and expenses for painting the exterior
or the public or Common Areas of the Building and the cost of maintaining the
sidewalks, landscaping and other Common Areas of the Real Property; (15) costs
and expenses for electricity, chilled water, air conditioning, water for
heating, gas, fuel, steam, heat, lights, power and other energy related
utilities required in connection with the operation, maintenance and repair of
the Real Property, excluding electricity provided to the premises of tenants of
the Building and any other of the foregoing utilities to the extent provided to
premises of tenants of the Building if Tenant pays

 

6

--------------------------------------------------------------------------------



 

directly for such utilities that are consumed in the Premises;  (16) the cost of
any capital improvements made by Landlord to the Real Property or capital assets
acquired by Landlord in order to comply with any local, state or federal law,
ordinance, rule, regulation, code or order of any governmental entity or
insurance requirement (collectively, “Legal Requirements” and individually
“Legal Requirement”) with which the Real Property was not required to comply
during the Base Year, or to comply with any amendment or other change to the
enactment or interpretation of any Legal Requirement from its enactment or
interpretation during the Base Year; (17) the cost of any capital improvements
made by Landlord to the Building or capital assets acquired by Landlord after
the Base Year for the protection of the health and safety of the occupants of
the Real Property or that are designed to reduce other Operating Expenses
(“Cost-Saving Capital Expenditures”) (provided, however, that, with regard to
Cost-Saving Capital Expenditures, the costs thereof may only be included in
Operating Expenses if, at the time such costs were incurred, Landlord reasonably
anticipated (and upon Tenant’s written request, Landlord shall deliver to Tenant
a written statement and explanation of Landlord’s calculation of the anticipated
savings) that the annual saving in Operating Expenses that would result from
such expenditure would be equal to or exceed the annual amortized amount of the
cost to be included in Operating Expenses pursuant to this Paragraph 7.a.); (18)
the cost of furniture, draperies, carpeting, landscaping and other customary and
ordinary items of personal property (excluding paintings, sculptures and other
works of art) provided by Landlord for use in Common Areas of the Building or
the Real Property or in the Building office (to the extent that such Building
office is dedicated to the operation and management of the Real Property);
provided, however, that leasing or rental costs of a rotating or other art
program for the Common Areas of the Building or the Real Property shall be
included in Operating Expenses; (19) any expenses and costs resulting from
substitution of work, labor, material or services in lieu of any of the above
itemizations; (20) costs attributable to the Project Amenities (as defined in
Paragraph 60 below); and (21) Building office rent or rental value.  If the Real
Property is or becomes subject to any covenants, conditions or restrictions,
reciprocal easement agreement, common area declaration or similar agreement,
then Operating Expenses shall include all fees, costs or other expenses
allocated to the Real Property under such agreement.  With respect to the costs
of items included in Operating Expenses under (16) and (17), such costs shall be
amortized over a reasonable period, as reasonably determined by Landlord in
accordance with generally accepted property management practices, together with
interest on the unamortized balance at a rate per annum equal to three
(3) percentage points over the six-month United States Treasury bill rate in
effect at the time such item is constructed or acquired, or at such higher rate
as may have been paid by Landlord on funds borrowed for the purpose of
constructing or acquiring such item, but in either case not more than the
maximum rate permitted by law at the time such item is constructed or acquired.

 

Operating Expenses shall not include the following: (i) depreciation on the
Building or equipment or systems therein; (ii) debt service; (iii) rental under
any ground or underlying lease; (iv) interest (except as expressly provided in
this Paragraph 7.a.); (v) Tax Expenses (as defined in Paragraph 7.b. below);
(vi) attorneys’ fees and expenses incurred in connection with lease negotiations
with prospective or existing Building tenants; (vii) the cost (including any
amortization thereof) of any improvements or alterations which would be properly
classified as capital expenditures according to generally accepted property
management practices (except to the extent expressly included in Operating
Expenses pursuant to this Paragraph 7.a.); (viii) the cost of decorating,
improving for tenant occupancy, painting or redecorating portions of the
Building to be demised to tenants; (ix) wages, salaries, benefits or other
similar compensation paid to executive employees of Landlord or Landlord’s
agents above the rank of regional property manager or the cost of labor and
employees with respect to personnel not located at the Building on a full-time
basis unless such costs are appropriately allocated between the Building and the
other responsibilities of such personnel; (x) advertising; (xi) real estate
broker’s or other leasing commissions, or (xii) costs directly and solely
attributable to the Parking Facility, including, without limitation, payroll for
clerks, attendants, book keeping, parking, insurance premiums, parking
management fees, parking tickets, janitorial services, striping and painting of
surfaces (provided, however, that the cost of providing utilities to the Parking
Facility shall be included in Operating Expenses).

 

b.     Tax Expenses.  Tenant shall pay to Landlord as Additional Rent under this
Lease, at the times hereinafter set forth, Tenant’s Share, as specified in
Paragraph 2.e. above, of any increase in Tax Expenses (as defined below)
incurred by Landlord in each calendar year subsequent to the Base Tax Year
specified in Paragraph 2.f. above, over Tax Expenses incurred by Landlord during
the Base Tax Year.  Notwithstanding anything to the contrary herein, if Landlord
receives a Proposition 8 reduction in Tax Expenses for the Base Tax Year, then
Tax Expenses for the Base Tax Year and any subsequent year shall be computed as
if no Proposition 8 tax reduction was obtained during the Base Year and any
subsequent year.

 

The term “Tax Expenses” shall mean all taxes, assessments (whether general or
special), excises, transit charges, housing fund assessments or other housing
charges, improvement districts, levies or fees, ordinary or extraordinary,
unforeseen as well as foreseen, of any kind, which are assessed, levied,
charged, confirmed or imposed on the Real Property, on Landlord with respect to
the Real Property, on the act of entering into leases of space in the Real
Property, on the use or

 

7

--------------------------------------------------------------------------------



 

occupancy of the Real Property or any part thereof, with respect to services or
utilities consumed in the use, occupancy or operation of the Real Property, on
any improvements, fixtures and equipment and other personal property of Landlord
located in the Real Property and used in connection with the operation of the
Real Property, or on or measured by the rent payable under this Lease or in
connection with the business of renting space in the Real Property, including,
without limitation, any gross income tax or excise tax levied with respect to
the receipt of such rent, by the United States of America, the State of
California, the County of Alameda, the City of Oakland, any political
subdivision, public corporation, district or other political or public entity or
public authority, and shall also include any other tax, fee or other excise,
however described, which may be levied or assessed in lieu of, as a substitute
(in whole or in part) for, or as an addition to, any other Tax Expense. Tax
Expenses shall include reasonable attorneys’ and professional fees, costs and
disbursements incurred in connection with proceedings to contest, determine or
reduce Tax Expenses.  The last sentence of the immediately preceding grammatical
paragraph notwithstanding (but not in limitation thereof) if Tax Expenses are
reduced by reason of such contest in respect of any calendar year for which
Tenant paid Tenant’s Share of any increase in Tax Expenses (or refund thereof if
the Term shall have since expired), Tenant shall be entitled to Tenant’s share
of such reduction or abatement by way of credit against Tenant’s future
obligation to pay Tenant’s share of increases in Tax Expenses.  If it shall not
be lawful for Tenant to reimburse Landlord for any increase in Tax Expenses as
defined herein, the Monthly Rent payable to Landlord prior to the imposition of
such increases in Tax Expenses shall be increased to net Landlord the same net
Monthly Rent after imposition of such increases in Tax Expenses as would have
been received by Landlord prior to the imposition of such increases in Tax
Expenses.

 

Tax Expenses shall not include income, franchise, transfer, inheritance or
capital stock taxes, unless, due to a change in the method of taxation, any of
such taxes is levied or assessed against Landlord in lieu of, as a substitute
(in whole or in part) for, or as an addition to, any other charge which would
otherwise constitute a Tax Expense calculated as if the Building were the only
property owned by Landlord.

 

c.     Adjustment for Occupancy Factor; Allocation of Operating Expenses and Tax
Expenses. Notwithstanding any other provision herein to the contrary, in the
event the Building is not fully occupied during the Base Year or any calendar
year during the term, an adjustment shall be made by Landlord in computing
Operating Expenses which vary with occupancy for such year so that the Operating
Expenses shall be computed for such year as though the Building had been fully
occupied during such year. In addition, if any particular work or service
includable in Operating Expenses is not furnished to a tenant who has undertaken
to perform such work or service itself, Operating Expenses shall be deemed to be
increased by an amount equal to the additional Operating Expenses which would
have been incurred if Landlord had furnished such work or service to such
tenant. The parties agree that statements in this Lease to the effect that
Landlord is to perform certain of its obligations hereunder at its own or sole
cost and expense shall not be interpreted as excluding any cost from Operating
Expenses or Tax Expenses if such cost is an Operating Expense or Tax Expense
pursuant to the terms of this Lease.

 

Landlord shall have the right to equitably allocate some or all of Operating
Expenses among particular classes or groups of tenants in the Building (for
example, retail tenants) to reflect Landlord’s good faith determination that
measurably different amounts or types of services, work or benefits associated
with Operating Expenses are being provided to or conferred upon such classes or
groups. The allocations of Operating Expenses by Landlord under this grammatical
paragraph are sometimes referred to herein as “Cost Pools.”  If Cost Pools are
created by Landlord under this grammatical paragraph, Tenant shall pay Tenant’s
Share of the Operating Expenses for each such Cost Pool in which Tenant is a
member.

 

d.     Intention Regarding Expense Pass-Through.  It is the intention of
Landlord and Tenant that the Monthly Rent paid to Landlord throughout the term
of this Lease shall be absolutely net of all increases, respectively, in Tax
Expenses and Operating Expenses over, respectively, Tax Expenses for the Base
Year and Operating Expenses for the Base Year, and the foregoing provisions of
this Paragraph 7 are intended to so provide.

 

e.     Notice and Payment. On or before the first day of each calendar year
during the term hereof subsequent to the Base Year or as soon as practicable
thereafter, Landlord shall give to Tenant notice of Landlord’s estimate of the
Additional Rent, if any, payable by Tenant pursuant to Paragraphs 7.a. and 7.b.
for such calendar year subsequent to the Base Year. On or before the first day
of each month during each such subsequent calendar year, Tenant shall pay to
Landlord one-twelfth (1/12th) of the estimated Additional Rent; provided,
however, that if Landlord’s notice is not given prior to the first day of any
calendar year Tenant shall continue to pay Additional Rent on the basis of the
prior year’s estimate until the month after Landlord’s notice is given. If at
any time it appears to Landlord that the Additional Rent payable under
Paragraphs 7.a. and/or 7.b. will vary from Landlord’s estimate by more than five
percent (5%), Landlord may, by written notice to Tenant, revise its estimate for
such year, and subsequent payments by Tenant for such year shall be based upon
the revised estimate. On the first

 

8

--------------------------------------------------------------------------------



 

monthly payment date after any new estimate is delivered to Tenant, Tenant shall
also pay any accrued cost increases, based on such new estimate.

 

f.     Annual Accounting. Within one hundred fifty (150) days after the close of
each calendar year subsequent to the Base Year, or as soon after such one
hundred fifty (150)  day period as practicable, Landlord shall deliver to Tenant
a statement of the Additional Rent payable under Paragraphs 7.a. and 7.b. for
such year. If the annual statement shows that Tenant’s payments of Additional
Rent for such calendar year pursuant to Paragraph 7.e. above exceeded Tenant’s
obligations for the calendar year, Landlord shall credit the excess to the next
succeeding installments of estimated Additional Rent or, following the
expiration or termination of this Lease, Landlord shall refund such excess to
Tenant promptly upon determining the amount thereof.  If the annual statement
shows that Tenant’s payments of Additional Rent for such calendar year pursuant
to Paragraph 7.e. above were less than Tenant’s obligation for the calendar
year, Tenant shall pay the deficiency to Landlord within thirty (30) days after
delivery of such statement.  Even though the Lease term has expired and Tenant
has vacated the Premises, when the final determination is made regarding
Additional Rent for the calendar year in which this Lease terminated, the
foregoing procedure shall continue to apply.

 

Landlord’s annual statement shall be final and binding upon Landlord and Tenant
unless either party, within four (4) months after Tenant’s receipt thereof,
shall contest or correct, as applicable, any item therein by giving written
notice to the other, specifying each item contested or corrected, as applicable,
and the reason therefor. Landlord and Tenant shall endeavor in good faith to
resolve any issues raised by Tenant with regard to Operating Expenses and Taxes
Expenses covered by the annual statement and, in connection therewith, Landlord
shall provide Tenant with pertinent information reasonably required for Tenant
to review the contested items covered by the annual statement.  Notwithstanding
the foregoing, Tenant’s right to contest any portion of the annual statement
shall be conditioned upon (i) Tenant having paid the total amounts billed by
Landlord under this Paragraph 7 within the time stipulated in Paragraph 7.e.
above and this Paragraph 7.f. for payment (including, without limitation, the
contested amounts) and (ii) Tenant executing a non-disclosure agreement on
Landlord’s customary form providing for Tenant to keep confidential the
information delivered to Tenant and the results of any such contest or any
action taken by Landlord in response thereto.  If Tenant’s challenge of an
annual statement results in the agreement by Landlord and Tenant that there was
an aggregate overstatement of Operating Expenses of five percent (5%) or more
(or, in the absence of such agreement, such overstatement is confirmed by a
court of competent jurisdiction or such other dispute resolution mechanism as to
which the parties mutually agree in writing), then Landlord shall bear Tenant’s
reasonable out of pocket costs of conducting the challenge. Notwithstanding
anything to the contrary above, the Tax Expenses included in any such annual
statement may be modified by any subsequent adjustment or retroactive
application of Tax Expenses by the taxing authority affecting the calculation of
such Tax Expenses.

 

g.     Proration for Partial Lease Year. If this Lease commences on a day other
than the first day of a calendar year or terminates on a day other than the last
day of a calendar year, the Additional Rent payable by Tenant pursuant to this
Paragraph 7 applicable to the such partial calendar year shall be prorated on
the basis that the number of days of such partial calendar year bears to three
hundred sixty (360).

 

8.             Use of Premises; Compliance with Law.

 

a.     Use of Premises. The Premises may be used solely for general and
administrative offices and supporting space for the initially contemplated use
by Tenant described in Paragraph 2.g. above or for any other general office,
administrative and support use consistent with the operation of the Building as
a first-class office building,  provided in no event may the use of the Premises
be changed to (1) a use which materially increases the operating costs for the
Building, the burden on the Building services, or the foot traffic, elevator
usage or security concerns in the Building, or which creates an increased
probability of the comfort and/or safety of the Landlord or other tenants of the
Building being compromised or reduced, or (2) use as a school or training
facility, an entertainment, sports or recreation facility, retail sales to the
public, a personnel or employment agency, an office or facility of any
governmental or quasi-governmental agency or authority, a place of public
assembly (including without limitation a meeting center, theater or public
forum), any use by or affiliation with a foreign government (including without
limitation an embassy or consulate or similar office), or a facility for the
provision of social, welfare or clinical health services or sleeping
accommodations (whether temporary, daytime or overnight), or (3) a use which may
conflict with any exclusive uses granted to other tenants of the Real Property,
or with the terms of any easement, covenant, condition or restriction, or other
agreement affecting the Real Property that is recorded in the country records or
of which Tenant is otherwise made aware.

 

Tenant shall not do or suffer or permit anything to be done in or about the
Premises or the Real Property, nor bring or keep anything therein, which would
in any way subject Landlord, Landlord’s agents or the holder of any Superior
Interest (as defined in Paragraph 21) to any liability,

 

9

--------------------------------------------------------------------------------



 

increase the premium rate of or affect any fire, casualty, liability, rent or
other insurance relating to the Real Property or any of the contents of the
Building, or cause a cancellation of, or give rise to any defense by the insurer
to any claim under, or conflict with, any policies for such insurance. If any
act or omission of Tenant results in any such increase in premium rates, Tenant
shall pay to Landlord upon demand the amount of such increase. Tenant shall not
do or suffer or permit anything to be done in or about the Premises or the Real
Property which will in any way obstruct or interfere with the rights of other
tenants or occupants of the Real Property or injure or annoy them, or use or
suffer or permit the Premises to be used for any immoral, unlawful or
objectionable purpose, nor shall Tenant cause, maintain, suffer or permit any
nuisance in, on or about the Premises or the Real Property. Without limiting the
foregoing, no loudspeakers or other similar device which can be heard outside
the Premises shall, without the prior written approval of Landlord, be used in
or about the Premises. Tenant shall not commit or suffer to be committed any
waste in, to or about the Premises. Landlord may from time to time conduct fire
and life safety training for tenants of the Building, including evacuation
drills and similar procedures. Tenant agrees to participate in such activities
as reasonably requested by Landlord.

 

Subject to applicable Legal Requirements, Tenant agrees not to employ any
person, entity or contractor for any work in the Premises (including moving
Tenant’s equipment and furnishings in, out or around the Premises) whose
presence may give rise to a labor or other disturbance in the Building and, if
necessary to prevent such a disturbance in a particular situation because the
subject work is customarily performed in the vicinity of the Real Property by
union labor, Landlord may require Tenant to employ union labor for the work.

 

b.     Compliance with Law. Tenant shall not do or permit anything to be done in
or about the Premises which will in any way conflict with any Legal Requirement
(as defined in Paragraph 7.a. item (16) above) now in force or which may
hereafter be enacted. Tenant, at its sole cost and expense, shall promptly
comply with all such present and future Legal Requirements relating to the
condition, use or occupancy of the Premises (including, without limitation,
those regarding accessibility), and shall perform all work to the Premises or
other portions of the Real Property required to effect such compliance (or, at
Landlord’s election, Landlord may perform such work at Tenant’s cost).  Without
limitation of the foregoing, Tenant shall be responsible for installing CO2
sensors in all rooms of the Premises that have a design occupant density greater
than or equal to 25 people per 1,000 square feet (40 square feet per person),
provided that (x) if the total square footage of all dense space is less than 5%
of total occupied square footage, the foregoing requirement shall be
inapplicable and (y) rooms smaller than 150 square feet are also exempt from
such requirement.

 

Notwithstanding the foregoing, however, Tenant shall not be required to perform
any structural changes to the Premises or any changes (structural or otherwise)
to other portions of the Real Property unless such changes are related to or
affected or triggered by (i) Tenant’s Alterations (as defined in Paragraph 9
below) including, without limitation, the Initial Alterations, (ii) Tenant’s
particular use of the Premises (as opposed to Tenant’s use of the Premises for
general office purposes in a normal and customary manner), or (iii) Tenant’s
particular employees or employment practices. The judgment of any court of
competent jurisdiction or the admission of Tenant in an action against Tenant,
whether or not Landlord is a party thereto, that Tenant has violated any Legal
Requirement shall be conclusive of that fact as between Landlord and Tenant.
Tenant shall immediately furnish Landlord with any notices received from any
insurance company or governmental agency or inspection bureau regarding any
unsafe or unlawful conditions within the Premises or the violation of any Legal
Requirement.  Upon Landlord’s written request, Tenant shall deliver to Landlord,
in form reasonably acceptable to Landlord, information relating to Tenant’s
electricity consumption at the Premises or any other matter related to Tenant’s
occupancy to the extent such requested information is required in order for
Landlord to comply with reporting requirements imposed upon Landlord by any
federal, state or local law regarding energy use or any other matter.

 

c.     Hazardous Materials. Tenant shall not cause or permit the storage, use,
generation, release, handling or disposal (collectively, “Handling”) of any
Hazardous Materials (as defined below), in, on, or about the Premises or the
Real Property by Tenant or any agents, employees, contractors, licensees,
subtenants, customers, guests or invitees of Tenant (collectively with Tenant,
“Tenant Parties,” and each individually, a “Tenant Party”), except that Tenant
shall be permitted to use normal quantities of office supplies or products (such
as copier fluids or cleaning supplies) customarily used in the conduct of
general business office activities (“Common Office Chemicals”), provided that
the Handling of such Common Office Chemicals shall comply at all times with all
Legal Requirements, including Hazardous Materials Laws (as defined below).
Notwithstanding anything to the contrary contained herein, however, in no event
shall Tenant permit any usage of Common Office Chemicals in a manner that may
cause the Premises or the Real Property to be contaminated by any Hazardous
Materials or in violation of any Hazardous Materials Laws. Tenant shall
immediately advise Landlord in writing of (a) any and all enforcement, cleanup,
remedial, removal, or other governmental or regulatory actions instituted,
completed, or threatened pursuant to any Hazardous Materials Laws relating to
any Hazardous Materials affecting the Premises; and (b) all claims made or
threatened by any third party against Tenant, Landlord, the Premises or the Real
Property relating to damage, contribution,

 

10

--------------------------------------------------------------------------------



 

cost recovery, compensation, loss, or injury resulting from any Hazardous
Materials on or about the Premises. Without Landlord’s prior written consent,
Tenant shall not take any remedial action or enter into any agreements or
settlements in response to the presence of any Hazardous Materials in, on, or
about the Premises. Tenant shall be solely responsible for and shall indemnify,
defend and hold Landlord and all other Indemnitees (as defined in Paragraph
14.b. below), harmless from and against all Claims (as defined in Paragraph
14.b. below), arising out of or in connection with, or otherwise relating to
(i) any Handling of Hazardous Materials by any Tenant Party or Tenant’s breach
of its obligations hereunder, or (ii) any removal, cleanup, or restoration work
and materials necessary to return the Real Property or any other property of
whatever nature located on the Real Property to their condition existing prior
to the Handling of Hazardous Materials in, on or about the Premises by any
Tenant Party. Tenant’s obligations under this paragraph shall survive the
expiration or other termination of this Lease. For purposes of this Lease,
“Hazardous Materials” means any explosive, radioactive materials, hazardous
wastes, or hazardous substances, including without limitation asbestos
containing materials, PCB’s, CFC’s, or substances defined as “hazardous
substances” in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. Section 9601-9657; the Hazardous
Materials Transportation Act of 1975, 49 U.S.C. Section 1801-1812; the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901-6987; or any other
Legal Requirement regulating, relating to, or imposing liability or standards of
conduct concerning any such materials or substances now or at any time hereafter
in effect (collectively, “Hazardous Materials Laws”).

 

d.     Applicability of Paragraph. The provisions of this Paragraph 8 are for
the benefit of Landlord, the holder of any Superior Interest (as defined in
Paragraph 21 below), and the other Indemnitees only and are not nor shall they
be construed to be for the benefit of any tenant or occupant of the Building.

 

9.             Alterations and Restoration.

 

a.     Tenant shall not make or permit to be made any alterations,
modifications, additions, decorations or improvements to the Premises, or any
other work whatsoever that would directly or indirectly involve the penetration
or removal (whether permanent or temporary) of, or require access through, in,
under, or above any floor, wall or ceiling, or surface or covering thereof in
the Premises (collectively, “Alterations”), except as expressly provided in this
Paragraph 9. If Tenant desires any Alteration, Tenant must obtain Landlord’s
prior written approval of such Alteration, which approval shall not be
unreasonably withheld, conditioned or delayed.

 

All Alterations shall be made at Tenant’s sole cost and expense (including the
expense of complying with all present and future Legal Requirements and any
other work required to be performed in other areas within or outside the
Premises by reason of the Alterations). Tenant shall either (i) arrange for
Landlord to perform the work on terms and conditions acceptable to Landlord and
Tenant, each in its sole discretion or (ii) bid the project out to contractors
approved by Landlord in writing in advance (which approval shall not be
unreasonably withheld, conditioned or delayed). Tenant shall provide Landlord
with a copy of the information submitted to bidders at such time as the bidders
receive their copy. Regardless of the contractors who perform the work pursuant
to the above, Tenant shall pay Landlord on demand prior to or during the course
of such construction an amount (the “Alteration Operations Fee”) equal to three
percent (3%) of the total cost of the Alteration (and for purposes of
calculating the Alteration Operations Fee, such cost shall include architectural
and engineering fees, but shall not include permit fees) as compensation to
Landlord for Landlord’s internal review of Tenant’s Plans and general oversight
of the construction (which oversight shall be solely for the benefit of Landlord
and shall in no event be a substitute for Tenant’s obligation to retain such
project management or other services as shall be necessary to ensure that the
work is performed properly and in accordance with the requirements of this
Lease). Tenant shall also reimburse Landlord for Landlord’s expenses such as
electrical energy consumed in connection with the work, freight elevator
operation, additional cleaning expenses, additional security services, fees and
charges paid to third party architects, engineers and other consultants for
review of the work and the plans and specifications with respect thereto and to
monitor contractor compliance with Building construction requirements, and for
other miscellaneous costs incurred by Landlord as result of the work.  Upon the
completion of an Alteration, Tenant shall notify Landlord in writing of the
total cost of the Alteration.

 

All such work shall be performed diligently and in a first-class workmanlike
manner and in accordance with plans and specifications approved by Landlord,
shall be performed by contractors approved by Landlord, and shall comply with
all Legal Requirements and Landlord’s construction standards, procedures,
conditions and requirements for the Building as in effect from time to time
(including Landlord’s reasonable requirements relating to insurance and
contractor qualifications).  To the extent applicable, and without limitation of
the foregoing, Tenant shall cause a timely Notice of Completion to be recorded
in the office of the Recorder of Alameda County in accordance with the
California Civil Code or any successor code.  Tenant shall deliver to Landlord,
within thirty (30) days following the completion of the Alterations, a copy of
as-built drawings of the Alterations in a form acceptable to Landlord. Default
by Tenant in the payment of any sums agreed to

 

11

--------------------------------------------------------------------------------



 

be paid by Tenant for or in connection with an Alteration (regardless of whether
such agreement is pursuant to this Paragraph 9 or separate instrument) shall
entitle Landlord to all the same remedies as for non-payment of rent hereunder.
Any Alterations, including, without limitation, moveable partitions that are
affixed to the Premises (but excluding moveable, free standing partitions) and
all carpeting, shall at once become part of the Building and the property of
Landlord. Tenant shall give Landlord not less than ten (10) days prior written
notice of the date the construction of the Alteration is to commence. Landlord
may post and record an appropriate notice of non-responsibility with respect to
any Alteration and Tenant shall maintain any such notices posted by Landlord in
or on the Premises.  Landlord may, in its discretion, require Tenant to obtain a
lien and completion bond or some alternate form of security satisfactory to
Landlord in an amount sufficient to ensure the lien-free completion of proposed
Alterations and naming Landlord as a co-obligee.

 

b.     At Landlord’s sole election, any or all Alterations made for or by Tenant
shall be removed by Tenant from the Premises at the expiration or sooner
termination of this Lease and the Premises shall be restored by Tenant to their
condition prior to the making of the Alterations, ordinary wear and tear
excepted.  Upon Tenant’s express written request making specific reference to
this Paragraph 9.b., Landlord shall advise Tenant at the time of Landlord’s
approval of any Alteration requested by Tenant whether Landlord will require the
removal of the Alteration and restoration of the Premises to its previous
condition (ordinary wear and tear excepted) at the expiration or sooner
termination of this Lease. The removal of the Alterations required to be removed
pursuant to the foregoing and the restoration of the Premises shall be performed
by a general contractor selected by Tenant and approved by Landlord, in which
event Tenant shall pay the general contractor’s fees and costs in connection
with such work. Any separate work letter or other agreement which is hereafter
entered into between Landlord and Tenant pertaining to Alterations shall be
deemed to automatically incorporate the terms of this Lease without the
necessity for further reference thereto.

 

10.          Repair.

 

a.             By taking possession of the Premises, Tenant agrees that the
Premises are in good condition and repair.  Tenant, at Tenant’s sole cost and
expense, shall keep the Premises and every part thereof (including the interior
walls and ceilings of the Premises, those portions of the Building systems
located within and exclusively serving the Premises, and improvements and
Alterations, and including, without limitation, dishwashers, garbage disposals,
and insta-hot dispensers) in good condition and repair (subject to ordinary wear
and tear); provided that Tenant shall not be responsible for repairs to the
extent such repairs are (i) necessitated by the negligence or willful misconduct
of Landlord or Landlord’s agents, employees or contractors, or (ii) Landlord’s
obligations pursuant to Paragraph 10.b. below. Tenant waives all rights to make
repairs at the expense of Landlord as provided by any Legal Requirement now or
hereafter in effect. It is specifically understood and agreed that, except as
specifically set forth in this Lease, Landlord has no obligation and has made no
promises to alter, remodel, improve, repair, decorate or paint the Premises or
any part thereof, and that no representations respecting the condition of the
Premises or the Building have been made by Landlord to Tenant. Tenant hereby
waives the provisions of California Civil Code Sections 1932(1), 1941 and 1942
and of any similar Legal Requirement now or hereafter in effect.

 

b.             Repairs to the Premises due to fire, earthquake, acts of God or
the elements shall be governed by Paragraph 26 below, and repairs to the
Premises due to a governmental taking shall be governed by Paragraph 27 below.
Landlord shall (1) repair the Premises if they are damaged due to item
(i) described in Paragraph 10.a. above (subject to Paragraph 16 below), and
(2) repair and maintain in good condition and repair the structural portions of
the Building and all Building systems, including plumbing, heating, electrical,
life safety and other systems installed or furnished by Landlord (other than the
portions of those systems that are Tenant’s responsibility to maintain and
repair pursuant to Paragraph 10.a. above), provided that, if repairs under this
item (2) are necessitated by the negligence or deliberate misconduct of Tenant
or Tenant’s agents, employees or contractors, then Tenant shall reimburse
Landlord for the cost of such repair to the extent Landlord is not reimbursed
therefor by insurance. Landlord shall in no event be obligated to repair any
wear and tear to the Premises.

 

11.          Abandonment. Tenant shall not abandon the Premises or any part
thereof at any time during the term hereof. Tenant’s mere vacating of the
Premises during the term hereof shall not constitute an abandonment under this
Lease nor an Event of Default so long as Tenant continues to pay Monthly Rent,
Additional Rent and all other sums due Landlord under this Lease and maintains
the insurance coverage required pursuant to Paragraph 15 of this Lease. Upon the
expiration or earlier termination of this Lease, or if Tenant abandons or
surrenders all or any part of the Premises or is dispossessed of the Premises by
process of law, or otherwise, any movable furniture, equipment, trade fixtures,
or other personal property belonging to Tenant and left on the Premises shall,
at the option of Landlord, be deemed to be abandoned and, whether or not the
property is deemed abandoned, Landlord shall have the right to remove such
property from the Premises and charge Tenant for the removal and any restoration
of the Premises as provided in Paragraph 9.   Landlord may charge Tenant for the
storage

 

12

--------------------------------------------------------------------------------



 

of Tenant’s property left on the Premises at such rates as Landlord may from
time to time reasonably determine, or, Landlord may, at its option, store
Tenant’s property in a public warehouse at Tenant’s expense. Notwithstanding the
foregoing, neither the provisions of this Paragraph 11 nor any other provision
of this Lease shall impose upon Landlord any obligation to care for or preserve
any of Tenant’s property left upon the Premises, and Tenant hereby waives and
releases Landlord from any claim or liability in connection with the removal of
such property from the Premises and the storage thereof and specifically waives
the provisions of California Civil Code Section 1542 with respect to such
release. Landlord’s action or inaction with regard to the provisions of this
Paragraph 11 shall not be construed as a waiver of Landlord’s right to require
Tenant to remove its property, restore any damage to the Premises and the
Building caused by such removal, and make any restoration required pursuant to
Paragraph 9 above.

 

12.          Liens. Tenant shall not permit any mechanic’s, materialman’s or
other liens arising out of work performed at the Premises by or on behalf of
Tenant to be filed against the fee of the Real Property nor against Tenant’s
interest in the Premises. Landlord shall have the right to post and keep posted
on the Premises any notices which it deems necessary for protection from such
liens. If any such liens are filed, Landlord may, upon ten (10) days’ written
notice to Tenant, without waiving its rights based on such breach by Tenant and
without releasing Tenant from any obligations hereunder, pay and satisfy the
same and in such event the sums so paid by Landlord shall be due and payable by
Tenant immediately without notice or demand, with interest from the date paid by
Landlord through the date Tenant pays Landlord, at the Interest Rate. Tenant
agrees to indemnify, defend and hold Landlord and the other Indemnitees (as
defined in Paragraph 14.b. below) harmless from and against any Claims (as
defined in Paragraph 14.b. below) for mechanics’, materialmen’s or other liens
in connection with any Alterations, repairs or any work performed, materials
furnished or obligations incurred by or for Tenant.

 

13.          Assignment and Subletting.

 

a.     Landlord’s Consent. Landlord’s and Tenant’s agreement with regard to
Tenant’s right to transfer all or part of its interest in the Premises is as
expressly set forth in this Paragraph 13. Tenant agrees that, except upon
Landlord’s prior written consent, which consent shall not (subject to Landlord’s
rights under Paragraph 13.d. below) be unreasonably withheld, conditioned or
delayed, neither this Lease nor all or any part of the leasehold interest
created hereby shall, directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, be assigned, mortgaged, pledged, encumbered or
otherwise transferred by Tenant or Tenant’s legal representatives or successors
in interest (collectively, an “assignment”) and neither the Premises nor any
part thereof shall be sublet or be used or occupied for any purpose by anyone
other than Tenant (collectively, a “sublease”). Any assignment or subletting
without Landlord’s prior written consent shall, at Landlord’s option, be void
and shall constitute an Event of Default entitling Landlord to terminate this
Lease and to exercise all other remedies available to Landlord under this Lease
and at law.

 

The parties hereto agree and acknowledge that, among other circumstances for
which Landlord may reasonably withhold its consent to an assignment or sublease,
it shall be reasonable for Landlord to withhold its consent where: (i) the
proposed assignee or subtenant (or any person which directly or indirectly
controls, is controlled by, or is under common control with the proposed
assignee or subtenant) is a current tenant of the Building or has negotiated
with Landlord within the preceding one hundred eighty (180) days (or is
currently negotiating with Landlord) to lease space in the Real Property;
(ii) Landlord disapproves of the proposed assignee’s or subtenant’s reputation
or creditworthiness; (iii) Landlord determines that the character of the
business that would be conducted by the proposed assignee or subtenant at the
Premises, or the manner of conducting such business, would be inconsistent with
the character of the Building as a first-class office building; (iv) the
proposed assignee or subtenant is an entity or related to an entity with whom
Landlord or any affiliate of Landlord has had adverse dealings; (v) the
assignment or subletting would involve a change in use from that expressly
permitted under Paragraph 8.a. above or any other provisions of this Lease;
(vi) Landlord determines that the proposed assignee may be unable to perform all
of Tenant’s obligations under this Lease or the proposed subtenant may be unable
to perform all of its obligations under the proposed sublease or (vii) as of the
date Tenant requests Landlord’s consent or as of the date Landlord responds
thereto, a breach or default by Tenant under this Lease shall have occurred and
be continuing.  Landlord’s foregoing rights and options shall continue
throughout the entire term of this Lease.

 

For purposes of this Paragraph 13, the following events shall be deemed an
assignment or sublease, as appropriate:  (i) the issuance of equity interests
(whether stock, partnership interests or otherwise) in Tenant or any subtenant
or assignee, or any entity controlling any of them, to any person or group of
related persons, in a single transaction or a series of related or unrelated
transactions, such that, following such issuance, such person or group shall
have Control (as defined below) of Tenant or any subtenant or assignee; (ii) a
transfer of Control of Tenant or any subtenant or assignee, or any entity
controlling any of them, in a single transaction or a series of related or
unrelated transactions (including, without limitation, by consolidation, merger,
acquisition or reorganization), except that the transfer of

 

13

--------------------------------------------------------------------------------



 

outstanding capital stock or other listed equity interests by persons or parties
other than “insiders” within the meaning of the Securities Exchange Act of 1934,
as amended, through the “over-the-counter” market or any recognized national or
international securities exchange, shall not be included in determining whether
Control has been transferred; (iii) a reduction of Tenant’s assets to the point
that this Lease is substantially Tenant’s only asset; (iv) a change or
conversion in the form of entity of Tenant, any subtenant or assignee, or any
entity controlling any of them, which has the effect of limiting the liability
of any of the partners, members or other owners of such entity (provided that
this item (iv) is inapplicable to any entity that is a corporation or limited
liability company at the time such entity becomes a tenant or subtenant under
this Lease); or (v) the agreement by a third party to assume, take over, or
reimburse Tenant for, any or all of Tenant’s obligations under this Lease, in
order to induce Tenant to lease space with such third party. “Control” shall
mean direct or indirect ownership of fifty percent (50%) or more of all of the
voting stock of a corporation or fifty percent (50%) or more of the legal or
equitable interest in any other business entity, or the power to direct the
operations of any entity (by equity ownership, contract or otherwise).

 

If this Lease is assigned, whether or not in violation of the terms of this
Lease, Landlord may collect rent from the assignee. If the Premises or any part
thereof is sublet, Landlord may, upon an Event of Default by Tenant hereunder,
collect rent from the subtenant. In either event, Landlord may apply the amount
collected from the assignee or subtenant to Tenant’s monetary obligations
hereunder.

 

The consent by Landlord to an assignment or subletting hereunder shall not
relieve Tenant or any assignee or subtenant from the requirement of obtaining
Landlord’s express prior written consent to any other or further assignment or
subletting. In no event shall any subtenant be permitted to assign its sublease
or to further sublet all or any portion of its subleased premises without
Landlord’s prior written consent, which consent may be withheld by Landlord it
its sole and absolute discretion. Neither an assignment or subletting nor the
collection of rent by Landlord from any person other than Tenant, nor the
application of any such rent as provided in this Paragraph 13.a. shall be deemed
a waiver of any of the provisions of this Paragraph 13.a. or release Tenant from
its obligation to comply with the provisions of this Lease and Tenant shall
remain fully and primarily liable for all of Tenant’s obligations under this
Lease.

 

b.     Processing Expenses. Tenant shall pay to Landlord, as Landlord’s cost of
processing each proposed assignment or subletting, an amount equal to the sum of
(i) Landlord’s reasonable attorneys’ and other professional fees, plus (ii) the
sum of One Thousand Dollars ($1,000.00) for the cost of Landlord’s
administrative, accounting and clerical time (collectively, “Processing Costs”),
and the amount of all direct costs and expenses incurred by Landlord arising
from the assignee or sublessee taking occupancy of the subject space (including,
without limitation, costs of freight elevator operation for moving of
furnishings and trade fixtures, security service, janitorial and cleaning
service, and rubbish removal service). Notwithstanding anything to the contrary
herein, Landlord shall not be required to process any request for Landlord’s
consent to an assignment or subletting until Tenant has paid to Landlord the
amount of Landlord’s estimate of the Processing Costs and all other direct and
indirect costs and expenses of Landlord and its agents arising from the assignee
or subtenant taking occupancy.

 

c.     Consideration to Landlord.  In the event of any assignment or sublease,
whether or not requiring Landlord’s consent, Landlord shall be entitled to
receive, as additional rent hereunder, fifty percent (50%) of any consideration
(including, without limitation, payment for leasehold improvements) paid by the
assignee or subtenant for the assignment or sublease and, in the case of a
sublease, fifty percent (50%) of the excess of the amount of rent paid for the
sublet space by the subtenant over the amount of Monthly Rent under Paragraph 5
above and Additional Rent under Paragraph 7 above attributable to the sublet
space for the corresponding month; except that Tenant may recapture, on a
straight line amortized basis over the term of the sublease or assignment,
(i) brokerage commissions paid by Tenant in connection with the subletting or
assignment (not to exceed commissions typically paid in the market at the time
of such subletting or assignment), (ii) reasonable legal fees incurred by Tenant
in connection with such assignment or subletting, not to exceed $2,500.00 for
any single assignment or sublease (provided that Tenant shall submit to Landlord
evidence reasonably acceptable to Landlord of such legal fees actually paid by
Tenant, which evidence shall include copies of the applicable attorney bills,
with appropriate redactions as needed) and (iii) any improvement allowance,
construction costs, or other market concessions or inducements  incurred by
Tenant in connection with the assignment or sublease (collectively the
“Assignment or Subletting Costs”), provided that, as a condition to Tenant
recapturing the Assignment or Subletting Costs, Tenant shall provide to
Landlord, within ninety (90) days of Landlord’s execution of Landlord’s consent
to the assignment or subletting (or, if later, ninety (90) days following the
commencement date of the assignment or sublease), a reasonably detailed
accounting of the Assignment or Subletting Costs and supporting documents, such
as receipts and construction invoices. To effect the foregoing, Tenant shall
deduct from the monthly amounts received by Tenant from the subtenant or
assignee as rent or consideration (i) the Monthly Rent and Additional Rent
payable by Tenant to Landlord for the subject space and (ii) the incremental
amount, on an amortized basis, of the Assignment or Subletting Costs, and fifty
percent (50%) of the then remaining

 

14

--------------------------------------------------------------------------------



 

sum shall be paid promptly to Landlord. Upon Landlord’s request, Tenant shall
assign to Landlord all amounts to be paid to Tenant by any such subtenant or
assignee and that belong to Landlord and shall direct such subtenant or assignee
to pay the same directly to Landlord. If there is more than one sublease under
this Lease, the amounts (if any) to be paid by Tenant to Landlord pursuant to
this Paragraph 13.c. shall be separately calculated for each sublease and
amounts due Landlord with regard to any one sublease may not be offset against
rental and other consideration pertaining to or due under any other sublease. 
Upon Landlord’s request, Tenant shall provide Landlord with a detailed written
statement of all sums payable by the assignee or subtenant to Tenant so that
Landlord can determine the total sums, if any, due from Tenant to Landlord under
this Paragraph 13.c.

 

d.     Procedures. If Tenant desires to assign this Lease or any interest
therein or sublet all or part of the Premises, Tenant shall give Landlord
written notice thereof and the terms proposed (the “Sublease Notice”), which
Sublease Notice shall be accompanied by Tenant’s proposed assignment or sublease
agreement (in which the proposed assignee or subtenant shall be named, shall be
executed by Tenant and the proposed assignee or subtenant, and which agreement
shall otherwise meet the requirements of Paragraph 13.e. below), together with a
current financial statement of such proposed assignee or subtenant and any other
information reasonably requested by Landlord. Landlord shall, not later than
thirty (30) days after receipt of Tenant’s notice, together with the required
information and documentation, notify Tenant of Landlord’s selection from the
following (i) in the case of an assignment of the Lease or a sublease of the
entire Premises, to terminate this Lease in its entirety, or (ii) to approve or
reasonably disapprove the proposed assignment or sublease.  Landlord shall have
no liability for any real estate brokerage commission(s) or with respect to any
of the costs and expenses that Tenant may have incurred in connection with its
proposed assignment or subletting, and Tenant agrees to indemnify, defend and
hold Landlord and all other Indemnitees harmless from and against any and all
Claims (as defined in Paragraph 14.b. below), including, without limitation,
claims for commissions, arising from such proposed assignment or subletting.
Landlord’s foregoing rights and options shall continue throughout the entire
term of this Lease.

 

e.     Documentation. No permitted assignment or subletting by Tenant shall be
effective until there has been delivered to Landlord a fully executed
counterpart of the assignment or sublease which expressly provides that (i) the
assignee or subtenant may not further assign this Lease or the sublease, as
applicable, or sublet the Premises or any portion thereof, without Landlord’s
prior written consent (which, in the case of a further assignment proposed by an
assignee of this Lease, shall not be unreasonably withheld, conditioned or
delayed, subject to Landlord’s rights under the provisions of this Paragraph 13,
and in the case of a subtenant’s assignment of its sublease or further
subletting of its subleased premises or any portion thereof, may be withheld, in
Landlord’s sole and absolute discretion), (ii) the assignee or subtenant will
comply with all of the provisions of this Lease, and Landlord may enforce the
Lease provisions directly against such assignee or subtenant, (iii) in the case
of an assignment, the assignee assumes all of Tenant’s obligations under this
Lease arising on or after the date of the assignment, and (iv) in the case of a
sublease, the subtenant agrees to be and remain jointly and severally liable
with Tenant for the payment of rent pertaining to the sublet space in the amount
set forth in the sublease, and for the performance of all of the terms and
provisions of this Lease applicable to the sublet space. In addition to the
foregoing, no assignment or sublease by Tenant shall be effective until there
has been delivered to Landlord a fully executed counterpart of Landlord’s
consent to assignment or consent to sublease form. The failure or refusal of a
subtenant or assignee to execute any such instrument shall not release or
discharge the subtenant or assignee from its liability as set forth above.
Notwithstanding the foregoing, however, no subtenant or assignee shall be
permitted to occupy the Premises or any portion thereof unless and until such
subtenant or assignee provides Landlord with certificates evidencing that such
subtenant or assignee is carrying all insurance coverage required of such
subtenant or assignee under this Lease.

 

f.     No Merger. Without limiting any of the provisions of this Paragraph 13,
if Tenant has entered into any subleases of any portion of the Premises, the
voluntary or other surrender of this Lease by Tenant, or a mutual cancellation
by Landlord and Tenant, shall not work a merger, and shall, at the option of
Landlord, terminate all or any existing subleases or subtenancies or, at the
option of Landlord, operate as an assignment to Landlord of any or all such
subleases or subtenancies. If Landlord does elect that such surrender or
cancellation operate as an assignment of such subleases or subtenancies,
Landlord shall in no way be liable for any previous act or omission by Tenant
under the subleases or for the return of any deposit(s) under the subleases that
have not been actually delivered to Landlord, nor shall Landlord be bound by any
sublease modification(s) executed without Landlord’s consent or for any advance
rental payment by the subtenant in excess of one month’s rent.

 

g.     Special Transfer Prohibitions.  Notwithstanding anything set forth above
to the contrary, Tenant may not (a) sublet the Premises or assign this Lease to
any person or entity in which Landlord owns an interest, directly or indirectly
(by applying constructive ownership rules set forth in Section 856(d)(5) of the
Internal Revenue Code (the “Code”); or (b) sublet the Premises or assign this
Lease in any other manner which could cause any portion of the amounts received
by Landlord pursuant to this Lease or any sublease to fail to qualify as “rents
from real property” within

 

15

--------------------------------------------------------------------------------



 

the meaning of Section 856(d) of the Code, or which could cause any other income
received by Landlord to fail to qualify as income described in
Section 856(c)(2) of the Code.

 

h.   Affiliates.  Notwithstanding anything to the contrary in Paragraphs 13.a.,
13.b., 13.c., 13.d. and 13.e., but subject to Paragraphs 13.f. and 13.g.,
Landlord’s consent shall not be required for (x) an assignment or sublease to
any partnership, corporation or other entity which controls, is controlled by,
or is under common control with Tenant or Tenant’s parent (control being defined
for such purposes as ownership of at least 50% of the equity interests in, and
the power to direct the management of, the relevant entity), or to any
partnership, corporation or other entity resulting from a merger or
consolidation with Tenant or Tenant’s parent, or (y) an assignment resulting
from (a) a sale of all or substantially all of the assets or beneficial interest
of Tenant or (b) a transfer of Control covered under item (i) or (ii) of the
third grammatical paragraph of Paragraph 13.a. above (with the resulting
assignee or subtenant under (x) or (y) being referred to hereinafter as an
“Affiliate”), provided that (i) Landlord receives at least ten (10) days’ prior
written notice of the assignment or subletting (or notice promptly following the
consummation of such transaction if prior public disclosure would violate a
written confidentiality agreement or applicable law), together with evidence
that the requirements of this Paragraph 13.h. have been met, (ii) Tenant
provides to Landlord written evidence (in written form reasonably acceptable to
Landlord) that, after consummation of the subject assignment or sublease, the
Affiliate that is the assignee or subtenant will have a net worth sufficient, in
Landlord’s reasonable judgment, for the Affiliate to be able to satisfy its
obligations under the assignment or sublease, (iii) except in the case of an
assignment where the assignor is dissolved as a matter of law following the
series of transactions of which the assignment is a part (e.g. a merger), the
Affiliate remains an Affiliate for the duration of the subletting or the balance
of the term in the event of an assignment, (iv) the Affiliate assumes (in the
event of an assignment) in writing all of Tenant’s obligations under this Lease,
and agrees (in the event of a sublease) that such subtenant will, at Landlord’s
election, attorn directly to Landlord in the event that this Lease is terminated
for any reason, (v) Landlord receives a fully executed copy of an assignment or
sublease agreement between Tenant and the Affiliate (provided that, if the
assignment is the result of a merger or otherwise occurs by operation of law,
Tenant shall satisfy this requirement by providing Landlord with copies of the
documentation evidencing such merger or other relevant occurrence), (vi) the
transaction is for legitimate business purposes unrelated to this Lease and the
transaction is not a subterfuge by Tenant to avoid it obligations under this
Lease or the restrictions on assignment and subletting contained herein, and
(vii) in the case of a sublease, the Affiliate executes and Tenant delivers to
Landlord a fully executed counterpart of Landlord’s waiver and acknowledgement
form for an Affiliate sublease in the form of attached Exhibit E. In the event
of an assignment or sublease to an Affiliate, the Processing Costs provided for
in Paragraph 13.b. above shall be limited to Landlord’s reasonable attorney’s
fees and the provisions of Paragraph 13.c. above shall be inapplicable.  For
avoidance of doubt, the assignment of this Lease to, or a sublease of a portion
of the Premises to, an Affiliate in accordance with this Paragraph 13.h. shall
not entitle Landlord to terminate this Lease.

 

14.          Indemnification of Landlord.

 

a.     Landlord and the holders of any Superior Interest (as defined in
Paragraph 21 below) shall not be liable to Tenant and Tenant hereby waives all
claims against such parties for any loss, injury or other damage to person or
property in or about the Premises or the Real Property from any cause
whatsoever, including without limitation, water leakage of any character from
the roof, walls, basement, fire sprinklers, appliances, air conditioning,
plumbing or other portion of the Premises or the Real Property, or gas, fire,
explosion, falling plaster, steam, electricity, or any malfunction within the
Premises or the Real Property, or acts of other tenants of the Building;
provided, however, that, subject to Paragraph 16 below and to the provisions of
Paragraph 28 below regarding exculpation of Landlord from Special Claims, the
foregoing waiver shall be inapplicable to any loss, injury or damage resulting
directly from Landlord’s gross negligence or willful misconduct.

 

b.     Tenant shall hold Landlord and the holders of any Superior Interest, and
the constituent shareholders, partners or other owners thereof, and all of their
agents, contractors, servants, officers, directors and employees (collectively
with Landlord, the “Indemnitees”) harmless from and indemnify the Indemnitees
against any and all claims, liabilities, damages, costs and expenses, including
reasonable attorneys’ fees and costs incurred in defending against the same
(collectively, “Claims”), to the extent arising from (a) the acts or omissions
of Tenant or any other Tenant Parties (as defined in Paragraph 8.c. above) in,
on or about the Real Property, or (b) any construction or other work undertaken
by or on behalf of Tenant in, on or about the Premises, whether prior to or
during the term of this Lease, or (c) any breach or Event of Default under this
Lease by Tenant, or (d) any accident, injury or damage, howsoever and by
whomsoever caused, to any person or property, occurring in, on or about the
Premises; except to the extent such Claims are caused directly by the negligence
or willful misconduct of Landlord or its authorized representatives. In case any
action or proceeding be brought against any of the Indemnitees by reason of any
such Claim, Tenant, upon notice from Landlord, covenants to resist and defend at
Tenant’s sole expense such action or proceeding by counsel reasonably
satisfactory to Landlord. The provisions of this Paragraph 14.b. shall survive
the expiration or earlier

 

16

--------------------------------------------------------------------------------



 

termination of this Lease with respect to any injury, illness, death or damage
occurring prior to such expiration or termination.

 

c.   Landlord shall hold Tenant and the constituent shareholders, partners or
other owners thereof, and all of their agents, contractors, servants, officers,
directors and employees (collectively, “Tenant’s Indemnitees”) harmless from and
indemnify the Tenant’s Indemnitees against any Claim incurred by them in
connection with or arising from any injury, illness, or death to any person or
damage to any property to the extent such injury, illness, death or damage is
caused by the negligence or willful misconduct of Landlord or its agents,
contractors, officers, directors or employees.  The provisions of this Paragraph
14.c. shall survive the termination of this Lease with respect to any injury,
illness, death or damage occurring prior to such expiration or termination.  In
case any action or proceeding is brought against Tenant or any of Tenant’s
Indemnitees by reason of any such Claim, Landlord, upon notice from Tenant,
covenants to resist and defend at Landlord’s sole expense such action or
proceeding by counsel reasonably satisfactory to Tenant.  Notwithstanding
anything to the contrary set forth in this Paragraph 14.c. or elsewhere in this
Lease, in no event shall Landlord be liable for any consequential or remote
damages, or for loss of or damage to artwork, currency, jewelry, bullion,
securities or other property in the Premises, not in the nature of ordinary
fixtures, furnishings, equipment and other property used in general business
office activities and function.

 

d.   All of the indemnification obligations set forth in this Paragraph 14 are
subject to the waiver of subrogation provisions of Paragraph 16 below.

 

15.          Insurance.

 

a.     Tenant’s Insurance; Coverage Amounts. Tenant shall, at Tenant’s expense,
maintain during the term of this Lease (and, if Tenant occupies or conducts
activities in or about the Premises prior to or after the term hereof, then also
during such pre-term or post-term period):  (i) commercial general liability
insurance including contractual liability coverage, with minimum coverages of
Five Million Dollars ($5,000,000.00) per occurrence combined single limit for
bodily injury and property damage, Five Million Dollars ($5,000,000.00) for
products-completed operations coverage, Five Hundred Thousand Dollars
($500,000.00) damage to rented premises (each occurrence), Five Million Dollars
($5,000,000.00) for personal and advertising injury, with a Five Million Dollars
($5,000,000.00) general aggregate limit, for injuries to, or illness or death
of, persons and damage to property occurring in or about the Premises or
otherwise resulting from Tenant’s operations in the Building, provided that the
foregoing coverage amounts may be provided through any combination of primary
and umbrella/excess coverage policies, (ii) property insurance protecting Tenant
against loss or damage by fire and such other risks as are insurable under
then-available standard forms of “special form” (previously known as “all risk”)
insurance policies (excluding earthquake and flood but including water damage
and earthquake sprinkler leakage), covering Tenant’s personal property and trade
fixtures in or about the Premises or the Real Property, and any above Building
standard Alterations installed in the Premises by or at the request of Tenant
(including those installed by Landlord at Tenant’s request, whether prior or
subsequent to the commencement of the Lease term), for the full replacement
value thereof without deduction for depreciation; (iii) workers’ compensation
insurance in statutory limits; (iv) at least twelve months’ coverage for loss of
business income and continuing expenses, providing protection against any peril
included within the classification “special form” insurance, excluding
earthquake and flood but including water damage and earthquake sprinkler
leakage; and (v) if Tenant operates owned, leased or non-owned vehicles on the
Real Property, comprehensive automobile liability insurance with a minimum
coverage of Two Million Dollars ($2,000,000.00) per occurrence, combined single
limit; provided that the foregoing coverage amount may be provided through any
combination of primary and umbrella/excess coverage policies. In no event shall
any insurance maintained by Tenant hereunder or required to be maintained by
Tenant hereunder be deemed to limit or satisfy Tenant’s indemnification or other
obligations or liability under this Lease. Landlord reserves the right to
increase the foregoing amount of liability coverage from time to time (but not
more frequently than once in any three (3) year period for any particular
insurance coverage) as Landlord reasonably determines is required to adequately
protect Landlord and the other parties designated by Landlord from the matters
insured thereby (provided, however, that Landlord makes no representation that
the limits of liability required hereunder from time to time shall be adequate
to protect Tenant), and to require that Tenant cause any of its contractors,
vendors, movers or other parties conducting activities in or about or occupying
the Premises to obtain and maintain insurance as reasonably determined by
Landlord and as to which Landlord and such other parties designated by Landlord
shall be additional insureds.

 

b.     Policy Form. Each insurance policy required pursuant to Paragraph 15.a.
above shall be issued by an insurance company authorized to do business in the
State of California and be rated by AM Best not lower than A- VIII.  Tenant
shall provide Landlord with not less than thirty (30) days’ prior written notice
if an insurance policy obtained by Tenant hereunder is materially changed,
cancelled or will be allowed to lapse, and not less than ten (10) days’ prior
written notice for such event if due to non-payment of premium. If any of the
above policies are subject to deductibles in excess of $25,000.00, the
deductible amounts shall not exceed amounts approved in advance in writing by

 

17

--------------------------------------------------------------------------------



 

Landlord.  The liability policies and any umbrella/excess coverage policies
carried pursuant to clauses (i) and (v) of Paragraph 15.a. above shall (i) name
Landlord and all the other Indemnitees and any other parties designated by
Landlord as additional insureds and (ii) provide that the policy and the
coverage provided shall be primary and noncontributory with respect to polices
carried by Landlord and provide a severability of interests clause.  The
property insurance policy carried under item (ii) of Paragraph 15.a. above shall
include all waiver of subrogation rights endorsements necessary to affect the
provisions of Paragraph 16 below. Each such insurance policy required of Tenant
pursuant to this Paragraph 15, or a certificate thereof, shall be delivered to
Landlord by Tenant on or before the effective date of such policy and thereafter
Tenant shall deliver to Landlord renewal policies or certificates at least five
(5) days prior to the expiration dates of expiring policies. If Tenant fails to
procure such insurance or to deliver such policies or certificates, Landlord
may, at its option, procure the same for Tenant’s account, and the cost thereof
shall be paid to Landlord by Tenant upon demand. Landlord may at any time, and
from time to time, inspect and/or copy any and all insurance policies required
by this Lease.

 

c.     No Implication.  Nothing in this Paragraph 15 shall be construed as
creating or implying the existence of (i) any ownership by Tenant of any
fixtures, additions, Alterations, or improvements in or to the Premises or
(ii) any right on Tenant’s part to make any addition, Alteration or improvement
in or to the Premises.

 

16.          Mutual Waiver of Subrogation Rights. Each party hereto hereby
releases the other respective party and, in the case of Tenant as the releasing
party, the other Indemnitees, and the respective partners, shareholders, agents,
employees, officers, directors and authorized representatives of such released
party, from any claims such releasing party may have for damage to the Building,
the Premises or any of such releasing party’s fixtures, personal property,
improvements and alterations in or about the Premises, the Building or the Real
Property that is caused by or results from risks insured against under any
“special form” insurance policies actually carried by such releasing party or
deemed to be carried by such releasing party; provided, however, that such
waiver shall be limited to the extent of the net insurance proceeds payable by
the relevant insurance company with respect to such loss or damage (or in the
case of deemed coverage, the net proceeds that would have been payable). For
purposes of this Paragraph 16, Tenant shall be deemed to be carrying any of the
insurance policies required pursuant to Paragraph 15 but not actually carried by
Tenant, and Landlord shall be deemed to carry standard special form coverage
policies on the Real Property. Each party hereto shall cause each such fire and
extended coverage insurance policy obtained by it to provide that the insurance
company waives all rights of recovery by way of subrogation against the other
respective party and the other released parties in connection with any matter
covered by such policy.

 

17.          Utilities.

 

a.     Basic Services.  Landlord shall furnish the following utilities and
services (“Basic Services”) for the Premises: (i) during the hours of 8 A.M. to
6 P.M. (“Business Hours”) Monday through Friday (except public holidays)
(“Business Days”) heat and air conditioning required in Landlord’s judgment for
the comfortable use and occupancy of the Premises for ordinary general office
purposes, (ii) 24 hours a day, each day of the Lease term, water for the
restroom(s) in the public areas serving the Premises and for use (in customary
amounts) in any plumbing fixtures located in the Premises, and (iii) 24 hours a
day each day of the Lease term, elevator service to the floor(s) of the Premises
by non-attended automatic elevators for general office pedestrian usage. 
Landlord shall also furnish electricity to the Premises in accordance with
Paragraph 17.c. below. Notwithstanding anything to the contrary in this Lease
(subject to any temporary shutdown for repairs, for security purposes, for
compliance with any legal restrictions, or due to strikes, lockouts, labor
disputes, fire or other casualty, acts of God, acts of terror, or other causes
beyond the reasonable control of Landlord), Tenant shall have access to the
Premises 24 hours a day, 365 days a year.

 

Tenant may use the above services in excess of that provided in Basic Services,
including during additional hours  (“Excess Services”), which shall include
without limitation Building chilled, heated or condenser water, provided that
the Excess Services desired by Tenant are reasonably available to Landlord and
to the Premises (it being understood that in no event shall Landlord be
obligated to make available to the Premises more than the pro rata share of the
capacity of any Excess Service available to the Building or the applicable floor
of the Building, as the case may be), and provided further that Tenant complies
with the procedures reasonably established by Landlord from time to time for
requesting and paying for such Excess Services and with all other provisions of
this Paragraph 17. Landlord reserves the right to install in the Premises or the
Real Property water meters (including, without limitation, any additional
wiring, conduit or panel required therefor) to measure the water consumed by
Tenant or to cause the usage to be measured by other reasonable methods (e.g.,
by temporary “check” meters or by survey).  Without limitation of the foregoing,
if Tenant desires to receive HVAC other than during Building Hours, Tenant shall
comply with the Building’s reasonable procedures in place from time to time for
obtaining HVAC during such hours.

 

18

--------------------------------------------------------------------------------



 

b.     Payment for Utilities and Services. The cost of Basic Services shall be
included in Operating Expenses. In addition, Tenant shall pay to Landlord upon
demand (i) the cost, at Landlord’s prevailing rate, of any Excess Services used
by Tenant, (ii) the cost of operating, maintaining or repairing any meter or
other device used to measure Tenant’s consumption of utilities, (iii) the cost
of installing, operating, maintaining or repairing any Temperature Balance
Equipment (as defined in Paragraph 17.d. below) for the Premises and/or any
equipment required in connection with any Excess Services requested by Tenant,
and (iv) any cost otherwise incurred by Landlord in keeping account of or
determining any Excess Services used by Tenant. Landlord’s failure to bill
Tenant for any of the foregoing shall not waive Landlord’s right to bill Tenant
for the same at a later time.  Tenant shall bear the cost of replacement of
lamps, starters and ballasts for non-Building standard lighting fixtures within
the Premises.

 

c.     Electricity; Utility Connections. Electricity is not a part of Basic
Services.  However, subject to Paragraph 17.e. below, Landlord shall provide to
the Premises, 24 hours a day each day of the Lease term, electricity for
overhead lighting and convenience outlets.  Electricity consumed at the Premises
shall be measured by sub-meter (which sub-meters are to be installed by Tenant
as part of the Initial Alterations, as provided in Paragraph 4.b.i. above) and
Tenant shall pay to Landlord the cost of all electric current consumed by Tenant
at the Premises from and after the Commencement Date and continuing throughout
the Lease term, as shown on such sub-meter, on a monthly basis, within thirty
(30) days following Tenant’s receipt of Landlord’s invoice therefor.  Tenant
shall not connect or use any apparatus or device in the Premises (i) which would
cause Tenant’s electrical demand load to exceed an average of one (1) watt per
gross square foot for overhead lighting and/or two (2) watts per gross square
foot for convenience outlets, or (ii) which would exceed the capacity of the
existing panel or transformer serving the Premises. Tenant shall not connect
with electric current (except through existing outlets in the Premises or such
additional outlets as may be installed in the Premises as part of initial
improvements or Alterations approved by Landlord), or water pipes, any apparatus
or device for the purpose of using electrical current or water.

 

Landlord will not permit additional coring or channeling of the floor of the
Premises in order to install new electric outlets in the Premises unless
Landlord is satisfied, on the basis of such information to be supplied by Tenant
at Tenant’s expense, that coring and/or channeling of the floor in order to
install such additional outlets will not weaken the structure of the floor.

 

d.     Temperature Balance. If the temperature otherwise maintained in any
portion of the Premises by the heating, air conditioning or ventilation system
is affected as a result of (i) the type or quantity of any lights, machines or
equipment (including without limitation typical office equipment) used by Tenant
in the Premises, (ii) the occupancy of such portion of the Premises by more than
one person per two hundred (200) square feet of rentable area therein, (iii) an
electrical load for lighting or power in excess of the limits specified in
Paragraph 17.c. above, or (iv) any rearrangement of partitioning or other
improvements, then at Tenant’s sole cost, Landlord may install any equipment, or
modify any existing equipment (including the standard air conditioning
equipment) Landlord deems necessary to restore the temperature balance (such new
equipment or modifications to existing equipment termed herein “Temperature
Balance Equipment”). Tenant agrees to keep closed, when necessary, draperies
and/or window treatments which, because of the sun’s position, must be closed to
provide for the efficient operation of the air conditioning system, and Tenant
agrees to cooperate with Landlord and to abide by the regulations and
requirements which Landlord may prescribe for the proper functioning and
protection of the heating, ventilating and air conditioning system. Landlord
makes no representation to Tenant regarding the adequacy or fitness of the
heating, air conditioning or ventilation equipment in the Building to maintain
temperatures that may be required for, or because of, any computer or
communications rooms, machine rooms, conference rooms or other areas of high
concentration of personnel or electrical usage, or any other uses other than or
in excess of the fractional horsepower normally required for office equipment,
and Landlord shall have no liability for loss or damage suffered by Tenant or
others in connection therewith.

 

e.     Interruption of Services. Landlord’s obligation to provide utilities and
services for the Premises are subject to the Rules and Regulations of the
Building, applicable Legal Requirements (including the rules or actions of the
public utility company furnishing the utility or service), and shutdowns for
maintenance and repairs, for security purposes, or due to strikes, lockouts,
labor disputes, fire or other casualty, acts of God, or other causes beyond the
control of Landlord. In the event of an interruption in, or failure or inability
to provide any service or utility for the Premises for any reason, such
interruption, failure or inability shall not constitute an eviction of Tenant,
constructive or otherwise, or impose upon Landlord any liability whatsoever,
including, but not limited to, liability for consequential damages or loss of
business by Tenant, or entitle Tenant to any abatement or offset of Monthly
Rent, Additional Rent or any other amounts due from Tenant under this Lease.
Tenant hereby waives the provisions of California Civil Code Section 1932(1) or
any other applicable existing or future Legal Requirement permitting the
termination of this Lease due to such interruption, failure or inability. 
Notwithstanding the foregoing, if any interruption in or failure or inability to
provide any of the services or utilities described in Paragraph 17.a. or 10.b.
(a “Service Interruption”) is (i) within the reasonable

 

19

--------------------------------------------------------------------------------



 

control of Landlord to correct and continues for five (5) consecutive Business
Days after Landlord becomes aware thereof, whether by Tenant’s written notice to
Landlord thereof or otherwise, or (ii) outside of Landlord’s reasonable control
to correct and continues for sixty (60) or more consecutive days after Landlord
becomes aware thereof, whether by Tenant’s written notice to Landlord thereof or
otherwise, and Tenant is unable to conduct and does not conduct any business in
a material portion of the Premises as a result thereof, then Tenant shall be
entitled to an abatement of Monthly Rent under Paragraph 5 hereof and Additional
Rent under Paragraph 7 hereof, which abatement shall commence as of the first
day after the expiration of such five (5) Business Day or sixty (60) day period
(as applicable) and terminate upon the cessation of such Service Interruption,
and which abatement shall be based on the portion of the Premises rendered
unusable for Tenant’s business by such Service Interruption.  The abatement
rights set forth above shall be inapplicable to any interruption, failure or
inability described in this Paragraph 17.e. that is caused by (x) damage from
fire or other casualty (it being acknowledged that such situation shall be
governed by Paragraph 26 below), or (y) to any other interruption, failure or
inability described in this Paragraph 17.e. to the extent caused by the
negligence or willful misconduct of Tenant or its agents, employees or
contractors.

 

f.     Governmental Controls. In the event any governmental authority having
jurisdiction over the Real Property or the Building promulgates or revises any
Legal Requirement or building, fire or other code or imposes mandatory or
voluntary controls or guidelines on Landlord or the Real Property or the
Building relating to the use or conservation of energy or utilities or the
reduction of automobile or other emissions (collectively, “Controls”) or in the
event Landlord is required or elects to make alterations to the Real Property or
the Building in order to comply with such mandatory or voluntary Controls,
Landlord may, in its sole discretion, comply with such Controls or make such
alterations to the Real Property or the Building related thereto. Such
compliance and the making of such alterations shall not constitute an eviction
of Tenant, constructive or otherwise, or impose upon Landlord any liability
whatsoever, including, but not limited to, liability for consequential damages
or loss of business by Tenant.

 

Without limitation of any provision of Paragraph 8.b. above (entitled
“Compliance with Law”), Tenant shall, upon Landlord’s written request, deliver
to Landlord information relating to the Premises that is necessary for the
Building to earn and maintain performance certifications (including, without
limitation, ENERGY STAR and LEED certification), which information shall be in
sufficient detail for the Building to comply with the applicable certification
criteria and/or requirements, including, without limitation, those applicable to
data centers and to any other particular use that is subject to special
certification criteria and/or requirements.

 

g.     Supplemental Cooling.  Throughout the Lease term, Tenant shall be
entitled to Tenant’s pro-rata share of the supplemental cooling capacity
provided for in item 5 of the Landlord’s Work in attached Exhibit C.   Tenant
shall pay to Landlord an amount equal to Landlord’s actual cost (without
mark-up) of providing to Tenant the supplemental cooling capacity utilized by
Tenant, such cost to be reasonably determined by Landlord.

 

h.     Janitorial Refuse Removal; Extermination Services.  Tenant shall maintain
the Premises in a clean and sanitary condition appropriate for a first class
building and shall be responsible for providing janitorial services to the
Premises at Tenant’s sole cost and expense.  Tenant shall ensure that the
janitors used by Tenant shall not cause any labor disturbance in or at the Real
Property.  Tenant and Tenant’s janitorial service shall comply with Landlord’s
Green Cleaning Standards for LEED compliance in effect from time to time, a copy
of which standards are available in the Building office.  Tenant shall comply
with Landlord’s rules and procedures concerning temporary storage of refuse and
the time and manner of disposal thereof in the designated areas of the Real
Property.  If Landlord determines that the Premises are not being maintained in
accordance with the foregoing standards, Landlord shall have the right to
provide janitorial services to the Premises, at Tenant’s sole cost and expense. 
In addition, Tenant shall procure and maintain during the term of this Lease, at
Tenant’s sole cost and expense, a contract providing for extermination services
to the Premises as frequently as Landlord reasonably deems necessary.  Tenant
shall submit such contract to Landlord for Landlord’s prior approval.

 

18.          Personal Property and Other Taxes. Tenant shall pay, at least ten
(10) days before delinquency, any and all taxes, fees, charges or other
governmental impositions levied or assessed against Landlord or Tenant (a) upon
Tenant’s equipment, furniture, fixtures, improvements and other personal
property (including carpeting installed by Tenant) located in the Premises,
(b) by virtue of any Alterations made by Tenant to the Premises, and (c) upon
this transaction or any document to which Tenant is a party creating or
transferring an interest or an estate in the Premises. If any such fee, charge
or other governmental imposition is paid by Landlord, Tenant shall reimburse
Landlord for Landlord’s payment upon demand.

 

19.          Rules and Regulations. Tenant shall comply with the rules and
regulations set forth on Exhibit B attached hereto, as such rules and
regulations may be modified or amended by

 

20

--------------------------------------------------------------------------------



 

Landlord from time to time (the “Rules and Regulations”). Landlord shall not be
responsible to Tenant for the nonperformance or noncompliance by any other
tenant or occupant of the Building of or with any of the Rules and Regulations.
In the event of any conflict between the Rules and Regulations and the balance
of this Lease, the balance of this Lease shall control.

 

20.          Surrender; Holding Over.

 

a.     Surrender. Upon the expiration or other termination of this Lease, Tenant
shall surrender the Premises to Landlord vacant and broom-clean, with all
improvements and Alterations (except as provided below) in their original
condition, except for reasonable wear and tear, damage from casualty or
condemnation and any changes resulting from approved Alterations; provided,
however, that prior to the expiration or termination of this Lease Tenant shall
remove from the Premises any Alterations that Tenant is required by Landlord to
remove pursuant to Paragraph 9.b. above and all of Tenant’s personal property
(including, without limitation, all voice and data cabling) and trade fixtures.
If such removal is not completed at the expiration or other termination of this
Lease, Landlord may remove the same at Tenant’s expense. Any damage to the
Premises or the Building caused by such removal shall be repaired promptly by
Tenant (including the patching or repairing of ceilings and walls) or, if Tenant
fails to do so, Landlord may do so at Tenant’s expense. The removal of
Alterations from the Premises shall be governed by Paragraph 9 above. Tenant’s
obligations under this paragraph shall survive the expiration or other
termination of this Lease. Upon expiration or termination of this Lease or of
Tenant’s possession, Tenant shall surrender all keys to the Premises or any
other part of the Building and shall make known to Landlord the combination of
locks on all safes, cabinets and vaults that may be located in the Premises.

 

b.     Holding Over. If Tenant remains in possession of the Premises after the
expiration or earlier termination of this Lease with the express written consent
of Landlord, Tenant’s occupancy shall (unless otherwise expressly agreed to by
the parties in writing) be a month-to-month tenancy at a rent equal to one
hundred fifty percent (150%) of the Monthly Rent and Additional Rent payable
under this Lease during the last full month prior to the date of the expiration
of this Lease. Except as provided in the preceding sentence, the month-to-month
tenancy shall be on the terms and conditions of this Lease, except that any
renewal options, expansion options, rights of first refusal, rights of first
negotiation or any other rights or options pertaining to additional space in the
Building contained in this Lease shall be deemed to have terminated and shall be
inapplicable thereto. Landlord’s acceptance of rent after such holding over with
Landlord’s written consent shall not result in any other tenancy or in a renewal
of the original term of this Lease. If Tenant remains in possession of the
Premises after the expiration or earlier termination of this Lease without
Landlord’s consent, Tenant’s continued possession shall be on the basis of a
tenancy at sufferance and Tenant shall pay as Monthly Rent during the holdover
period an amount equal to (i) for the first month of such holdover, one hundred
fifty percent (150%) of the Monthly Rent and Additional Rent payable under this
Lease during the last full month prior to the date of the expiration of this
Lease and (ii) thereafter, such percentage shall increase to two hundred percent
(200%) of the Monthly Rent and Additional Rent payable under this Lease during
the last full month prior to the date of the expiration of this Lease.

 

c.     Indemnification. Tenant shall indemnify, defend and hold Landlord
harmless from and against all Claims incurred by or asserted against Landlord
and arising directly or indirectly from Tenant’s failure to timely surrender the
Premises, including but not limited to (i) any rent payable by or any loss,
cost, or damages, including lost profits, claimed by any prospective tenant of
the Premises or any portion thereof, and (ii) Landlord’s damages as a result of
such prospective tenant rescinding or refusing to enter into the prospective
lease of the Premises or any portion thereof by reason of such failure to timely
surrender the Premises.

 

21.          Subordination and Attornment.

 

a.  This Lease is expressly made subject and subordinate to the lien of any
mortgage or deed of trust and to any ground lease, underlying lease or like
encumbrance affecting any part of the Real Property or any interest of Landlord
therein which is now existing or hereafter executed or recorded, any present or
future modification, amendment or supplement to any of the foregoing, and to any
advances made thereunder (any of the foregoing being a “Superior Interest”)
without the necessity of any further documentation evidencing such
subordination. Notwithstanding the foregoing, Tenant shall, within ten (10) days
after Landlord’s request, execute and deliver to Landlord a document evidencing
the subordination of this Lease to a particular Superior Interest. Tenant hereby
irrevocably appoints Landlord as Tenant’s attorney-in-fact to execute and
deliver any such instrument in the name of Tenant if Tenant fails to do so
within such time. If the interest of Landlord in the Real Property or the
Building is transferred to any person (“Purchaser”) pursuant to or in lieu of
foreclosure or other proceedings for enforcement of any Superior Interest,
Tenant shall immediately attorn to the Purchaser, and this Lease shall continue
in full force and effect as a direct lease between the Purchaser and Tenant on
the terms and conditions set forth herein, provided that Purchaser acquires and
accepts the Real Property or the Building subject to this Lease. Upon
Purchaser’s request, including any such request made by reason of the
termination of this Lease as a result of such foreclosure or other proceedings,

 

21

--------------------------------------------------------------------------------



 

Tenant shall enter in to a new lease with Purchaser on the terms and conditions
of this Lease applicable to the remainder of the term hereof. Notwithstanding
the subordination of this Lease to Superior Interests as set forth above, the
holder of any Superior Interest may at any time (including as part of
foreclosure or other proceedings for enforcement of such Superior Interest),
upon written notice to Tenant, elect to have this Lease be prior and superior to
such Superior Interest.

 

b.      At Tenant’s written request, Landlord shall use reasonable efforts  to
cause the holder of any then existing Superior Interest or Superior Interest
created after the date of this Lease to execute a written “non-disturbance
agreement” in favor of Tenant on such holder’s standard form, providing that if
Tenant is not in default under this Lease beyond any applicable grace period,
such party will recognize this Lease and Tenant’s rights hereunder and will not
disturb Tenant’s possession hereunder, and if this Lease is by operation of law
terminated in a foreclosure, that a new lease will be entered into on the same
terms as this Lease for the remaining term hereof, subject to any commercially
reasonable exceptions provided for in such holder’s non-disturbance form;
provided that if, in order to obtain such non-disturbance agreement Landlord is
required to expend any sum, Landlord shall so notify Tenant and Tenant may elect
to pay such sum or to withdraw Tenant’s request for such non-disturbance
agreement. In no event shall Landlord be required to expend any sums in
connection therewith. The failure of any such holder of a Superior Interest to
execute and deliver such a non-disturbance agreement,, notwithstanding
Landlord’s reasonable efforts to obtain the same, shall not constitute a default
hereunder by Landlord, it being understood that Landlord’s sole obligation is to
request in good faith the execution and delivery of such agreement.

 

22.                               Financing Condition. If any lender or ground
lessor that intends to acquire an interest in, or holds a mortgage, ground lease
or deed of trust encumbering any portion of the Real Property should require
either the execution by Tenant of an agreement requiring Tenant to send such
lender written notice of any default by Landlord under this Lease and giving
such lender the right to cure such default until such lender has completed
foreclosure, and preventing Tenant from terminating this Lease (to the extent
such termination right would otherwise be available) unless such default remains
uncured after foreclosure has been completed, and/or any modification of the
agreements, covenants, conditions or provisions of this Lease, then Tenant
agrees that it shall, within ten (10) days after Landlord’s request, execute and
deliver such agreement and modify this Lease as required by such lender or
ground lessor; provided, however, that no such modification shall affect the
length of the term or increase the rent payable by Tenant under Paragraphs 5 and
7. Tenant acknowledges and agrees that its failure to timely execute any such
agreement or modification required by such lender or ground lessor may cause
Landlord serious financial damage by causing the failure of a financing
transaction and giving Landlord all of its rights and remedies under Paragraph
25 below.

 

23.                               Entry by Landlord.  Landlord may, at any and
all reasonable times and upon reasonable prior notice (provided that no advance
notice need be given if an emergency [as determined by Landlord in its good
faith judgment] necessitates an immediate entry or prior to entry to provide
routine janitorial services), enter the Premises to (a) inspect the same and to
determine whether Tenant is in compliance with its obligations hereunder,
(b) supply janitorial and any other service Landlord is required to provide
hereunder, (c) show the Premises to prospective lenders or  purchasers, or
during the final fifteen (15) months of the Lease term, to prospective tenants,
(d) post notices of non-responsibility, and (e) alter, improve or repair the
Premises or any other portion of the Real Property. In connection with any such
alteration, improvement or repair, Landlord may erect in the Premises or
elsewhere in the Real Property scaffolding and other structures reasonably
required for the work to be performed. In no event shall such entry or work
entitle Tenant to an abatement of rent, constitute an eviction of Tenant,
constructive or otherwise, or impose upon Landlord any liability whatsoever,
including but not limited to liability for consequential damages or loss of
business or profits by Tenant. Landlord shall use good faith efforts to cause
all such work to be done in such a manner as to cause as little interference to
Tenant as reasonably possible and shall, in any event, perform any
extraordinarily noisy or disruptive work after Business Hours or on weekends to
the extent such procedures would be generally followed by operators of
comparable buildings in downtown Oakland (except to the extent an emergency
and/or Legal Requirements require otherwise, as determined by Landlord in good
faith).  Landlord shall at all times retain a key with which to unlock all of
the doors in the Premises, except Tenant’s secure rooms or closets, vaults and
safes. If an emergency necessitates immediate access to the Premises (including
any secure areas), Landlord may use whatever force is necessary to enter the
Premises and any such entry to the Premises shall not constitute a forcible or
unlawful entry into the Premises, a detainer of the Premises, or an eviction of
Tenant from the Premises, or any portion thereof.

 

24.                               Insolvency or Bankruptcy. The occurrence of
any of the following shall constitute an Event of Default under Paragraph 25
below:

 

a.      Tenant ceases doing business as a going concern, makes an assignment for
the benefit of creditors, is adjudicated an insolvent, files a petition (or
files an answer admitting the material allegations of such petition) seeking for
Tenant any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar arrangement under any state or federal bankruptcy or

 

22

--------------------------------------------------------------------------------



 

other law, or Tenant consents to or acquiesces in the appointment, pursuant to
any state or federal bankruptcy or other law, of a trustee, receiver or
liquidator for the Premises, for Tenant or for all or any substantial part of
Tenant’s assets; or

 

b.      Tenant fails within sixty (60) days after the commencement of any
proceedings against Tenant seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any state or
federal bankruptcy or other Legal Requirement, to have such proceedings
dismissed, or Tenant fails, within sixty (60) days after an appointment pursuant
to any state or federal bankruptcy or other Legal Requirement without Tenant’s
consent or acquiescence, of any trustee, receiver or liquidator for the
Premises, for Tenant or for all or any substantial part of Tenant’s assets, to
have such appointment vacated; or

 

c.       Tenant is unable, or admits in writing its inability, to pay its debts
as they mature; or

 

d.      Tenant gives notice to any governmental body of its insolvency or
pending insolvency, or of its suspension or pending suspension of operations.

 

In no event shall this Lease be assigned or assignable by reason of any
voluntary or involuntary bankruptcy, insolvency or reorganization proceedings,
nor shall any rights or privileges hereunder be an asset of Tenant, the trustee,
debtor-in-possession, or the debtor’s estate in any bankruptcy, insolvency or
reorganization proceedings.

 

25.                               Default and Remedies.

 

a.      Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” by Tenant:

 

1.                                      Tenant fails to pay Monthly Rent,
Additional Rent or any other rent due hereunder within five (5) Business Days
following written notice from Landlord that such sum is past due; provided,
however, that Landlord shall only be required to give two (2) such notices in
any calendar year, and after two (2) such notices are given any failure by
Tenant in such calendar year to pay Monthly Rent, Additional Rent or any other
rent due hereunder on or before the date due will constitute an Event of Default
without the requirement of notice from Landlord of such failure; or

 

2.                                      Intentionally Deleted; or

 

3.                                      Tenant fails to deliver any estoppel
certificate pursuant to Paragraph 29 below, subordination agreement pursuant to
Paragraph 21 above, or document required pursuant to Paragraph 22 above, within
the applicable period set forth therein; or

 

4.                                      Tenant violates the bankruptcy and
insolvency provisions of Paragraph 24 above; or

 

5.                                      Tenant makes or has made or furnishes or
has furnished any warranty, representation or statement to Landlord in
connection with this Lease, or any other agreement made by Tenant for the
benefit of Landlord, which is or was false or misleading in any material respect
when made or furnished; or

 

6.                                      Tenant assigns this Lease or subleases
any portion of the Premises in violation of Paragraph 13 above; or

 

7.                                      The default by any guarantor of Tenant’s
obligations under this Lease of any provision of such guarantor’s  guaranty, or
the attempted repudiation or revocation of any such guaranty or any provision
thereof, or the application of items 4 or 5 of this Paragraph 25.a. with the
reference to “Tenant” therein being deemed to refer instead to such guarantor;
or

 

8.                                      A default by Tenant occurs under any
other lease between Tenant and Landlord or any affiliate of Landlord, and Tenant
fails to cure such default within the applicable period set forth therein; or

 

9.                                      Tenant fails to comply with any other
provision of this Lease in the manner required pursuant to this Lease within
thirty (30) days after written notice from Landlord of such failure (or if the
noncompliance cannot by its nature be cured within the 30 day period, if Tenant
fails to commence to cure such noncompliance within the 30 day period or
thereafter fails to diligently prosecute such cure to completion); except that
such thirty (30) day period for the commencement of the cure shall be shortened
to the shorter time period set forth in Landlord’s written notice to Tenant if
such shorter time period is reasonably necessary to protect the tenants and
occupants of the Real Property from imminent danger or to prevent further damage
or loss to property or to avoid a violation

 

23

--------------------------------------------------------------------------------



 

(or continuance of any violation) by Landlord of any Legal Requirement for which
Landlord is likely to be subject to penalty or fine.

 

b.      Remedies. Upon the occurrence of an Event of Default Landlord shall have
the following remedies, which shall not be exclusive but shall be cumulative and
shall be in addition to any other remedies now or hereafter allowed by law:

 

1.              Landlord may terminate Tenant’s right to possession of the
Premises at any time by written notice to Tenant. Tenant expressly acknowledges
that in the absence of such written notice from Landlord, no other act of
Landlord, including, but not limited to, its re-entry into the Premises, its
efforts to relet the Premises, its reletting of the Premises for Tenant’s
account, its storage of Tenant’s personal property and trade fixtures, its
acceptance of keys to the Premises from Tenant, its appointment of a receiver,
or its exercise of any other rights and remedies under this Paragraph 25 or
otherwise at law, shall constitute an acceptance of Tenant’s surrender of the
Premises or constitute a termination of this Lease or of Tenant’s right to
possession of the Premises.

 

Upon such termination in writing of Tenant’s right to possession of the
Premises, this Lease shall terminate and Landlord shall be entitled to recover
damages from Tenant as provided in California Civil Code Section 1951.2 or any
other applicable existing or future Legal Requirement providing for recovery of
damages for such breach, including but not limited to the following:

 

(i)                                     The reasonable cost of recovering the
Premises; plus

 

(ii)                                  The reasonable cost of removing Tenant’s
Alterations that Landlord is permitted under Paragraph 9.b. of the Lease to
require Tenant to remove at the expiration or earlier termination of this Lease
and of removing Tenant’s trade fixtures; plus

 

(iii)                               All unpaid rent due or earned hereunder
prior to the date of termination, less the proceeds of any reletting or any
rental received from subtenants prior to the date of termination applied as
provided in Paragraph 25.b.2. below, together with interest at the Interest
Rate, on such sums from the date such rent is due and payable until the date of
the award of damages; plus

 

(iv)                              The amount by which the rent which would be
payable by Tenant hereunder, including Additional Rent under Paragraph 7 above,
as reasonably estimated by Landlord, from the date of termination until the date
of the award of damages, exceeds the amount of such rental loss as Tenant proves
could have been reasonably avoided, together with interest at the Interest Rate
on such sums from the date such rent is due and payable until the date of the
award of damages; plus

 

(v)                                 The amount by which the rent which would be
payable by Tenant hereunder, including Additional Rent under Paragraph 7 above,
as reasonably estimated by Landlord, for the remainder of the then term, after
the date of the award of damages exceeds the amount such rental loss as Tenant
proves could have been reasonably avoided, discounted at the discount rate
published by the Federal Reserve Bank of San Francisco for member banks at the
time of the award plus one percent (1%); plus

 

(vi)                              Such other amounts in addition to or in lieu
of the foregoing as may be permitted from time to time by applicable law,
including without limitation any other amount necessary to compensate Landlord
for all the detriment proximately caused by Tenant’s failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom.

 

2.              Landlord has the remedy described in California Civil Code
Section 1951.4 (a landlord may continue the lease in effect after the tenant’s
breach and abandonment and recover rent as it becomes due, if the tenant has the
right to sublet and assign subject only to reasonable limitations), and may
continue this Lease in full force and effect and may enforce all of its rights
and remedies under this Lease, including, but not limited to, the right to
recover rent as it becomes due. After the occurrence of an Event of Default,
Landlord may enter the Premises without terminating this Lease and sublet all or
any part of the Premises for Tenant’s account to any person, for such term
(which may be a period beyond the remaining term of this Lease), at such rents
and on such other terms and conditions as Landlord deems advisable. In the event
of any such subletting, rents received by Landlord from such subletting shall be
applied (i) first, to the payment of the costs of maintaining, preserving,
altering and preparing the Premises for subletting, the other costs of
subletting, including but not limited to brokers’ commissions, attorneys’ fees
and expenses of removal of Tenant’s personal property, trade fixtures and
Alterations; (ii) second, to the payment of rent then due and payable hereunder;
(iii) third, to the payment of future rent as the same may become due and
payable hereunder; (iv) fourth, the balance, if any, shall be paid to Tenant
upon (but not before) expiration of the term of

 

24

--------------------------------------------------------------------------------



 

this Lease. If the rents received by Landlord from such subletting, after
application as provided above, are insufficient in any month to pay the rent due
and payable hereunder for such month, Tenant shall pay such deficiency to
Landlord monthly upon demand. Notwithstanding any such subletting for Tenant’s
account without termination, Landlord may at any time thereafter, by written
notice to Tenant, elect to terminate this Lease by virtue of a previous Event of
Default.

 

During the continuance of an Event of Default, for so long as Landlord does not
terminate Tenant’s right to possession of the Premises and subject to Paragraph
13, entitled Assignment and Subletting, and the options granted to Landlord
thereunder, Landlord shall not unreasonably withhold its consent to an
assignment or sublease of Tenant’s interest in the Premises or in this Lease.

 

3.                                      During the continuance of an Event of
Default, Landlord may enter the Premises without terminating this Lease and
remove all Tenant’s personal property, Alterations and trade fixtures from the
Premises and store them at Tenant’s risk and expense. If Landlord removes such
property from the Premises and stores it at Tenant’s risk and expense, and if
Tenant fails to pay the cost of such removal and storage after written demand
therefor and/or to pay any rent then due, then after the property has been
stored for a period of thirty (30) days or more Landlord may sell such property
at public or private sale, in the manner and at such times and places as
Landlord deems commercially reasonable following reasonable notice to Tenant of
the time and place of such sale. The proceeds of any such sale shall be applied
first to the payment of the expenses for removal and storage of the property,
the preparation for and the conducting of such sale, and for attorneys’ fees and
other legal expenses incurred by Landlord in connection therewith, and the
balance shall be applied as provided in Paragraph 25.b.2. above.

 

Tenant hereby waives all claims for damages that may be caused by Landlord’s
reentering and taking possession of the Premises or removing and storing
Tenant’s personal property pursuant to this Paragraph 25, and Tenant shall
indemnify, defend and hold Landlord harmless from and against any and all Claims
resulting from any such act. No reentry by Landlord shall constitute or be
construed as a forcible entry by Landlord.

 

4.                                      Landlord may require Tenant to remove
any and all Alterations from the Premises that Landlord is permitted under
Paragraph 9.b. of the Lease to require Tenant to remove at the expiration or
earlier termination of this Lease or, if Tenant fails to do so within ten
(10) days after Landlord’s request, Landlord may do so at Tenant’s expense.

 

5.                                      Landlord may cure the Event of Default
at Tenant’s expense, it being understood that such performance shall not waive
or cure the subject Event of Default. If Landlord pays any sum or incurs any
expense in curing the Event of Default, Tenant shall reimburse Landlord upon
demand for the amount of such payment or expense with interest at the Interest
Rate from the date the sum is paid or the expense is incurred until Landlord is
reimbursed by Tenant. Any amount due Landlord under this subsection shall
constitute additional rent hereunder.

 

c.       Waiver of Redemption. Tenant hereby waives, for itself and all persons
claiming by and under Tenant, all rights and privileges which it might have
under any present or future Legal Requirement to redeem the Premises or to
continue this Lease after being dispossessed or ejected from the Premises.

 

26.                               Damage or Destruction. If all or any part of
the Premises or any material portion of the balance of the Real Property is
damaged by fire or other casualty, Landlord shall, within sixty (60) days of the
date of the damage, give Tenant written notice of Landlord’s reasonable estimate
of the time required from the date of the damage to repair the damage (the
“Damage Estimate”). Landlord shall use commercially reasonable efforts to
diligently proceed to repair the damage (including the repair of Landlord’s
Work, the Initial Alterations and subsequent Alterations, but not above Building
standard Alterations) and this Lease shall remain in full force and effect if
(i) the damage is caused by a peril covered by Landlord’s insurance, the
proceeds from such insurance (together with Landlord’s deductible under the
policy, if any) are sufficient  to repair the damage (an “Insured Casualty”),
and the Damage Estimate is six (6) months or less, or (ii) the damage is caused
by a peril not covered by Landlord’s insurance or the proceeds from Landlord’s
insurance (together with Landlord’s deductible under the policy, if any) are not
sufficient  to repair the damage (an “Uninsured Casualty”), and the Damage
Estimate is ninety (90) days or less.  If the Damage Estimate is more than six
(6) months, in the case of an Insured Casualty, or more than ninety (90) days,
in the case of an Uninsured Casualty, Landlord, at its option exercised by
written notice to Tenant within sixty (60) days of the date of the damage, shall
either (a) diligently proceed to repair the damage, in which event this Lease
shall continue in full force and effect, or (b) terminate this Lease as of the
date specified by Landlord in the notice, which date shall be not less than
thirty (30) days nor more than sixty (60) days after the date such notice is
given, and this Lease shall terminate on the date specified in the notice. 
Notwithstanding the foregoing, Landlord shall not be obligated to repair or
replace any of Tenant’s movable furniture, equipment, trade fixtures, and other
personal property, nor any above Building

 

25

--------------------------------------------------------------------------------



 

standard Alterations installed in the Premises by or at the request of Tenant
(including those installed by Landlord at Tenant’s request, whether prior or
subsequent to the commencement of the Lease term), and no damage to any of the
foregoing shall entitle Tenant to any rent abatement, and Tenant shall, at
Tenant’s sole cost and expense, repair and replace such items.   All such repair
and replacement of above Building standard Alterations by Tenant shall be
constructed in accordance with Paragraph 9 above regarding Alterations.

 

If the damage is to the Premises or if the Building is so damaged that access to
or use and occupancy of the Premises is materially impaired, the Damage Estimate
is more than nine (9) months and Landlord does not give notice terminating this
Lease within the sixty (60) day period provided above, then Tenant may give
notice to Landlord, within fifteen (15) calendar days after the later of the
expiration of the aforesaid sixty (60) day period or the date of Tenant’s
receipt of the Damage Estimate, terminating this Lease as of the date specified
in Tenant’s termination notice, which date shall not be before the date of such
notice or more than thirty (30) days after the date of Tenant’s termination
notice.  If this Lease was not terminated pursuant to the above and Landlord is
required by the terms hereof to repair the subject damages, then, if Landlord
does not complete the repairs by the date that is nine (9) months following the
date of the damage (such period to be extended by any delays caused by Tenant or
its agents), then Tenant may deliver to Landlord a thirty (30) day notice of
termination and this Lease shall terminate as of the last day of the thirty (30)
day period unless Landlord completes the repairs on or before such date, in
which event Tenant’s notice of termination shall be void and this Lease shall
continue in effect.

 

Notwithstanding anything to contrary contained in this Paragraph 26, if the
initial Damage Estimate is more than ninety (90) days, and the date on which
Landlord reasonably anticipates the repairs of such damage will be completed is
during the last twelve (12) months of the Lease term, Landlord and Tenant shall
each have the option to terminate this Lease by giving written notice to the
other, in the case of Landlord together with the Damage Estimate, or, in the
case of Tenant, within thirty (30) days of Tenant’s receipt of the Damage
Estimate, and this Lease shall terminate as of the date specified by the party
in its termination notice, which date shall not be before the date of such
notice or more than thirty (30) days after the date of such notice.

 

Notwithstanding anything to the contrary in this Paragraph 26, if damage which
would otherwise lead to a right to terminate this Lease results from the willful
misconduct of Landlord or Tenant, the party from whose misconduct such damage
results shall have no right to terminate this Lease.

 

If the fire or other casualty damages the Premises or the Common Areas of the
Real Property necessary for Tenant’s use and occupancy of the Premises, Tenant
ceases to use any portion of the Premises as a result of such damage, and the
damage does not result from the negligence or willful misconduct of Tenant or
any other Tenant Parties, then during the period the Premises or portion thereof
are rendered unusable by such damage and repair, Tenant’s Monthly Rent and
Additional Rent under Paragraphs 5 and 7 above shall be proportionately reduced
based upon the extent to which the damage and repair prevents Tenant from
conducting, and Tenant does not conduct, its business at the Premises.

 

A total destruction of the Building shall automatically terminate this Lease. In
no event shall Tenant be entitled to any compensation or damages from Landlord
for loss of use of the whole or any part of the Premises or for any
inconvenience occasioned by any such destruction, rebuilding or restoration of
the Premises, the Building or access thereto, except for the rent abatement
expressly provided above. Tenant hereby waives California Civil Code Sections
1932(2) and 1933(4), providing for termination of hiring upon destruction of the
thing hired and Sections 1941 and 1942, providing for repairs to and of
premises.

 

27.                               Eminent Domain.

 

a.              If all or any part of the Premises is taken by any public or
quasi-public authority under the power of eminent domain, or any agreement in
lieu thereof (a “taking”), this Lease shall terminate as to the portion of the
Premises taken effective as of the date of taking.  If only a portion of the
Premises is taken, Landlord or Tenant may terminate this Lease as to the
remainder of the Premises upon written notice to the other party within ninety
(90) days after the taking; provided, however, that Tenant’s right to terminate
this Lease is conditioned upon the remaining portion of the Premises being of
such size or configuration that such remaining portion of the Premises is
unusable or uneconomical for Tenant’s business. Landlord shall be entitled to
all compensation, damages, income, rent awards and interest thereon whatsoever
which may be paid or made in connection with any taking and Tenant shall have no
claim against Landlord or any governmental authority for the value of any
unexpired term of this Lease or of any of the improvements or Alterations in the
Premises; provided, however, that the foregoing shall not prohibit Tenant from
prosecuting a separate claim against the taking authority for an amount
separately designated for Tenant’s relocation expenses or the

 

26

--------------------------------------------------------------------------------



 

interruption of or damage to Tenant’s business or as compensation for Tenant’s
personal property, trade fixtures, Alterations or other improvements paid for by
Tenant so long as any award to Tenant will not reduce the award to Landlord.

 

In the event of a partial taking of the Premises which does not result in a
termination of this Lease, the Monthly Rent and Additional Rent under Paragraphs
5 and 7 hereunder shall be equitably reduced. If all or any material part of the
Real Property other than the Premises is taken, Landlord may terminate this
Lease upon written notice to Tenant given within ninety (90) days after the date
of taking.

 

b.              Notwithstanding the foregoing, if all or any portion of the
Premises is taken for a period of time of one (1) year or less ending prior to
the end of the term of this Lease, this Lease shall remain in full force and
effect and Tenant shall continue to pay all rent and to perform all of its
obligations under this Lease; provided, however, that Tenant shall be entitled
to all compensation, damages, income, rent awards and interest thereon that is
paid or made in connection with such temporary taking of the Premises (or
portion thereof), except that any such compensation in excess of the rent or
other amounts payable to Landlord hereunder shall be promptly paid over to
Landlord as received. Landlord and Tenant each hereby waive the provisions of
California Code of Civil Procedure Section 1265.130 and any other applicable
existing or future Legal Requirement providing for, or allowing either party to
petition the courts of the state in which the Real Property is located for, a
termination of this Lease upon a partial taking of the Premises and/or the
Building.

 

28.                               Landlord’s Liability; Sale of Building. The
term “Landlord,” as used in this Lease, shall mean only the owner or owners of
the Real Property at the time in question.  Notwithstanding any other provision
of this Lease, the liability of Landlord for its obligations under this Lease is
limited solely to Landlord’s interest in the Real Property as the same may from
time to time be encumbered, and no personal liability shall at any time be
asserted or enforceable against any other assets of Landlord or against the
constituent shareholders, partners, members, or other owners of Landlord, or the
directors, officers, employees and agents of Landlord or such constituent
shareholder, partner, member or other owner, on account of any of Landlord’s
obligations or actions under this Lease.  In addition, in the event of any
conveyance of title to the Real Property, then the grantor or transferor shall
be relieved of all liability with respect to Landlord’s obligations to be
performed under this Lease after the date of such conveyance.   In no event
shall Landlord be deemed to be in default under this Lease unless Landlord fails
to perform its obligations under this Lease, Tenant delivers to Landlord written
notice specifying the nature of Landlord’s alleged default, and Landlord fails
to cure such default within thirty (30) days following receipt of such notice
(or, if the default cannot reasonably be cured within such period, to commence
action within such thirty (30)-day period and proceed diligently thereafter to
cure such default). Upon any conveyance of title to the Real Property, the
grantee or transferee shall be deemed to have assumed Landlord’s obligations to
be performed under this Lease from and after the date of such conveyance,
subject to the limitations on liability set forth above in this Paragraph 28. If
Tenant provides Landlord with any security for Tenant’s performance of its
obligations hereunder, Landlord shall transfer such security to the grantee or
transferee of Landlord’s interest in the Real Property, and upon such transfer
Landlord shall be released from any further responsibility or liability for such
security.  Notwithstanding any other provision of this Lease, but not in
limitation of the provisions of Paragraph 14.a. above, Landlord shall not be
liable for any consequential damages or interruption or loss of business, income
or profits, or claims of constructive eviction, nor shall Landlord be liable for
loss of or damage to artwork, currency, jewelry, bullion, unique or valuable
documents, securities or other valuables, or for other property not in the
nature of ordinary fixtures, furnishings and equipment used in general
administrative and executive office activities and functions (all of the
foregoing, collectively, “Special Claims”). Wherever in this Lease Tenant
(a) releases Landlord from any claim or liability, (b) waives or limits any
right of Tenant to assert any claim against Landlord or to seek recourse against
any property of Landlord or (c) agrees to indemnify Landlord against any
matters, the relevant release, waiver, limitation or indemnity shall run in
favor of and apply to Landlord, the constituent shareholders, partners, members,
or other owners of Landlord, and the directors, officers, employees and agents
of Landlord and each such constituent shareholder, partner, member or other
owner.

 

29.                               Estoppel Certificates. At any time and from
time to time, upon not less than ten (10) days’ prior notice from Landlord,
Tenant shall execute, acknowledge and deliver to Landlord a statement certifying
the commencement date of this Lease, stating that this Lease is unmodified and
in full force and effect (or if there have been modifications, that this Lease
is in full force and effect as modified and the date and nature of each such
modification), that, to the best of Tenant’s knowledge, Landlord is not in
default under this Lease (or, if Landlord is in default, specifying the nature
of such default), that, to the best of Tenant’s knowledge, Tenant is not in
default under this Lease (or, if Tenant is in default, specifying the nature of
such default), the current amounts of and the dates to which the Monthly Rent
and Additional Rent has been paid, and setting forth such other matters as may
be reasonably requested by Landlord. Any such statement may be conclusively
relied upon by a prospective purchaser of the Real Property or by a lender
obtaining a lien on the Real Property as

 

27

--------------------------------------------------------------------------------



 

security. If Tenant fails to deliver such statement within the time required
hereunder, such failure shall be conclusive upon Tenant that (i) this Lease is
in full force and effect, without modification except as may be represented by
Landlord, (ii) there are no uncured defaults in Landlord’s performance of its
obligations hereunder, (iii) not more than one month’s installment of Monthly
Rent has been paid in advance, and (iv) any other statements of fact included by
Landlord in such statement are correct.

 

30.                               Right of Landlord to Perform. If Tenant fails
to make any payment required hereunder (other than Monthly Rent and Additional
Rent) or fails to perform any other of its obligations hereunder, Landlord may,
but shall not be obliged to, and without waiving any default of Tenant or
releasing Tenant from any obligations to Landlord hereunder, make any such
payment or perform any other such obligation on Tenant’s behalf.  Tenant shall
pay to Landlord, within ten (10) days of Landlord’s written demand therefor, one
hundred ten percent (110%) of all sums so paid by Landlord and all necessary
incidental costs incurred by Landlord in connection with the performance by
Landlord of an obligation of Tenant.  If such sum is not paid by Tenant within
the required ten (10) day period, interest shall accrue on such sum at the
Interest Rate from the end of such ten (10) day period until paid by Tenant. 
Further, Tenant’s failure to make such payment within such ten (10) day period
shall entitle Landlord to the same rights and remedies provided Landlord in the
event of non-payment of rent.

 

31.                               Late Charge; Late Payments. Tenant
acknowledges that late payment of any installment of Monthly Rent or Additional
Rent or any other amount required under this Lease will cause Landlord to incur
costs not contemplated by this Lease and that the exact amount of such costs
would be extremely difficult and impracticable to fix. Such costs include,
without limitation, processing and accounting charges, late charges that may be
imposed on Landlord by the terms of any encumbrance or note secured by the Real
Property and the loss of the use of the delinquent funds. Therefore, if any
installment of Monthly Rent or Additional Rent or any other amount due from
Tenant is not received when due, Tenant shall pay to Landlord on demand, on
account of the delinquent payment, an additional sum equal to the greater of
(i) five percent (5%) of the overdue amount, or (ii) One Hundred Dollars
($100.00), which additional sum represents a fair and reasonable estimate of the
costs that Landlord will incur by reason of late payment by Tenant. Acceptance
of any late charge shall not constitute a waiver of Tenant’s default with
respect to the overdue amount, nor prevent Landlord from exercising its right to
collect interest as provided above, rent, or any other damages, or from
exercising any of the other rights and remedies available to Landlord.

 

Following the occurrence of three instances in any twelve (12) month period of
Tenant’s payment of Monthly Rent and/or Additional Rent more than ten (10) days
late, Landlord may, upon written notice to Tenant and without prejudice to any
other rights or remedies available to Landlord, require that Tenant increase the
amount of the security provided by Tenant under Paragraph 6 above by an amount
equal to one (1) month’s Rent.

 

32.                               Attorneys’ Fees; Waiver of Jury Trial. In the
event of any action or proceeding between Landlord and Tenant (including an
action or proceeding between Landlord and the trustee or debtor in possession
while Tenant is a debtor in a proceeding under any bankruptcy law) to enforce
any provision of this Lease, the losing party shall pay to the prevailing party
all costs and expenses, including, without limitation, reasonable attorneys’
fees and expenses, incurred in such action and in any appeal in connection
therewith by such prevailing party. The “prevailing party” will be determined by
the court before whom the action was brought based upon an assessment of which
party’s major arguments or positions taken in the suit or proceeding could
fairly be said to have prevailed over the other party’s major arguments or
positions on major disputed issues in the court’s decision. Notwithstanding the
foregoing, however, Landlord shall be deemed the prevailing party in any
unlawful detainer or other action or proceeding instituted by Landlord based
upon any default or alleged default of Tenant hereunder if (i) judgment is
entered in favor of Landlord, or (ii) prior to trial or judgment Tenant pays all
or any portion of the rent claimed by Landlord, vacates the Premises, or
otherwise cures the default claimed by Landlord.

 

If Landlord becomes involved in any litigation or dispute, threatened or actual,
by or against anyone not a party to this Lease, but arising by reason of or
related to any act or omission of Tenant or any Tenant Party, Tenant agrees to
pay Landlord’s reasonable attorneys’ fees and other costs incurred in connection
with the litigation or dispute, regardless of whether a lawsuit is actually
filed.

 

IF ANY ACTION OR PROCEEDING BETWEEN LANDLORD AND TENANT TO ENFORCE THE
PROVISIONS OF THIS LEASE (INCLUDING AN ACTION OR PROCEEDING BETWEEN LANDLORD AND
THE TRUSTEE OR DEBTOR IN POSSESSION WHILE TENANT IS A DEBTOR IN A PROCEEDING
UNDER ANY BANKRUPTCY LAW) PROCEEDS TO TRIAL, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, LANDLORD AND TENANT HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY IN SUCH TRIAL. Landlord and Tenant agree that this paragraph constitutes a
written consent to waiver of trial by jury within the meaning of California Code
of Civil Procedure Section 631(d)(2), and each party does hereby authorize

 

28

--------------------------------------------------------------------------------



 

and empower the other party to file this paragraph and/or this Lease, as
required, with the clerk or judge of any court of competent jurisdiction as a
written consent to waiver of jury trial.

 

33.                               Waiver. No provisions of this Lease shall be
deemed waived by Landlord unless such waiver is in a writing signed by Landlord.
The waiver by Landlord of any breach of any provision of this Lease shall not be
deemed a waiver of any subsequent breach of the same or any other provision of
this Lease. No delay or omission in the exercise of any right or remedy of
Landlord upon any default by Tenant shall impair such right or remedy or be
construed as a waiver. Landlord’s acceptance of any payments of rent due under
this Lease shall not be deemed a waiver of any default by Tenant under this
Lease (including Tenant’s recurrent failure to timely pay rent) other than
Tenant’s nonpayment of the accepted sums, and no endorsement or statement on any
check or accompanying any check or payment shall be deemed an accord and
satisfaction. Landlord’s consent to or approval of any act by Tenant requiring
Landlord’s consent or approval shall not be deemed to waive or render
unnecessary Landlord’s consent to or approval of any subsequent act by Tenant.

 

34.                               Notices. All notices and demands which may or
are required to be given by either party to the other hereunder shall be in
writing. All notices and demands by Landlord to Tenant shall be delivered
personally or sent by United States mail, postage prepaid, or by any reputable
overnight or same-day courier, addressed to Tenant at the Premises, or to such
other place as Tenant may from time to time designate by notice to Landlord
hereunder; provided, however, that prior to the Commencement Date, notices to
Tenant shall be addressed to Tenant at 5335 College Avenue, Suite 26, Oakland,
CA  94618-2804, with a copy to (i) 200 Clarendon Street, T-9, Boston, MA  02116,
Attn:  General Counsel and (ii) Riemer & Braunstein LLP, 100 Cambridge Street,
Suite 2200, Boston, MA  02114, Attn:  Peter F. Granoff, Esquire.   All notices
and demands by Tenant to Landlord shall be sent by United States mail, postage
prepaid, or by any reputable overnight or same-day courier, addressed to
Landlord in care of Shorenstein Properties LLC, 235 Montgomery Street, 16th
floor, San Francisco, California 94104, Attn: Corporate Secretary, with a copy
to the management office of the Building, or to such other place as Landlord may
from time to time designate by notice to Tenant hereunder. Notices delivered
personally or sent same-day courier will be effective immediately upon delivery
to the addressee at the designated address; notices sent by overnight courier
will be effective one (1) Business Day after acceptance by the service for
delivery; notices sent by mail will be effective two (2) Business Days after
mailing. In the event Tenant requests multiple notices hereunder, Tenant will be
bound by such notice from the earlier of the effective times of the multiple
notices.

 

35.                               Intentionally Deleted.

 

36.                               Defined Terms and Marginal Headings. When
required by the context of this Lease, the singular includes the plural. If more
than one person or entity signs this Lease as Tenant, the obligations hereunder
imposed upon Tenant shall be joint and several, and the act of, written notice
to or from, refund to, or signature of, any Tenant signatory to this Lease
(including, without limitation, modifications of this Lease made by fewer than
all such Tenant signatories) shall bind every other Tenant signatory as though
every other Tenant signatory had so acted, or received or given the written
notice or refund, or signed. The headings and titles to the paragraphs of this
Lease are for convenience only and are not to be used to interpret or construe
this Lease. Wherever the term “including” or “includes” is used in this Lease it
shall be construed as if followed by the phrase “without limitation.”   Whenever
in this Lease a right, option or privilege of Tenant is conditioned upon Tenant
(or any affiliate thereof or successor thereto) being in “occupancy” of a
specified portion or percentage of the Premises, for such purposes “occupancy”
shall mean Tenant’s (or such affiliate’s or successor’s) physical occupancy of
the space for the conduct of such party’s business, and shall not include any
space that is subject to a sublease or that has been vacated by such party,
other than a vacation of the space as reasonably necessary in connection with
the performance of approved Alterations or by reason of a fire or other casualty
or a taking.  The language in all parts of this Lease shall in all cases be
construed as a whole and in accordance with its fair meaning and not construed
for or against any party simply because one party was the drafter thereof.

 

37.                               Time and Applicable Law. Time is of the
essence of this Lease and of each and all of its provisions, subject to any
provisions herein that expressly provide time extensions under specified
circumstances. This Lease shall be governed by and construed in accordance with
the laws of the State of California, and the venue of any action or proceeding
under this Lease shall be the City and County of San Francisco, California.

 

38.                               Successors. Subject to the provisions of
Paragraphs 13 and 28 above, the covenants and conditions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors, executors, administrators and assigns.

 

39.                               Entire Agreement; Modifications. This Lease
(including any exhibit, rider or attachment hereto) constitutes the entire
agreement between Landlord and Tenant with respect to Tenant’s lease of the
Premises. No provision of this Lease may be amended or otherwise modified

 

29

--------------------------------------------------------------------------------



 

except by an agreement in writing signed by the parties hereto. Neither Landlord
nor Landlord’s agents have made any representations or warranties with respect
to the Premises, the Building, the Real Property or this Lease except as
expressly set forth herein, including without limitation any representations or
warranties as to the suitability or fitness of the Premises for the conduct of
Tenant’s business or for any other purpose, nor has Landlord or its agents
agreed to undertake any alterations or construct any improvements to the
Premises except those, if any, expressly provided in this Lease, and no rights,
easements or licenses shall be acquired by Tenant by implication or otherwise
unless expressly set forth herein. Neither this Lease nor any memorandum hereof
shall be recorded by Tenant.

 

40.                               Light and Air. Tenant agrees that no
diminution of light, air or view by any structure which may hereafter be erected
(whether or not by Landlord) shall entitle Tenant to any reduction of rent
hereunder, result in any liability of Landlord to Tenant, or in any other way
affect this Lease.

 

41.                               Name of Building. Tenant shall not use the
name of the Building for any purpose other than as the address of the business
conducted by Tenant in the Premises without the written consent of Landlord.
Landlord reserves the right to change the name of the Building at any time in
its sole discretion by written notice to Tenant and Landlord shall not be liable
to Tenant for any loss, cost or expense on account of any such change of name.

 

42.                               Severability. If any provision of this Lease
or the application thereof to any person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Lease and the application of
such provisions to other persons or circumstances shall not be affected thereby
and shall be enforced to the greatest extent permitted by law.

 

43.                               Authority. If Tenant is a corporation,
partnership, trust, association or other entity, Tenant and each person
executing this Lease on behalf of Tenant, hereby covenants and warrants that
(a) Tenant is duly incorporated or otherwise established or formed and validly
existing under the laws of its state of incorporation, establishment or
formation, (b) Tenant has and is duly qualified to do business in the state in
which the Real Property is located, (c) Tenant has full corporate, partnership,
trust, association or other appropriate power and authority to enter into this
Lease and to perform all Tenant’s obligations hereunder, and (d) each person
(and all of the persons if more than one signs) signing this Lease on behalf of
Tenant is duly and validly authorized to do so.

 

44.                               No Offer. Submission of this instrument for
examination and signature by Tenant does not constitute an offer to lease or a
reservation of or option for lease, and is not effective as a lease or otherwise
until execution and delivery by both Landlord and Tenant.

 

45.                               Real Estate Brokers. Landlord and Tenant each
represents and warrants to the other that such party has negotiated this Lease
directly with the real estate broker(s) identified in Paragraph 2 (“Brokers”)
and has not authorized or employed, or acted by implication to authorize or to
employ, any other real estate broker or salesperson to act for such party in
connection with this Lease. Each party shall hold the other harmless from and
indemnify and defend the other against any and all Claims by any real estate
broker or salesperson other than the Brokers for a commission, finder’s fee or
other compensation as a result of the inaccuracy of such party’s representation
above. Notwithstanding the foregoing, pursuant to separate written agreements,
Landlord shall pay any commission or fee due to the Brokers in connection with
the execution of this Lease and Tenant shall have no liability therefor.

 

46.                               Consents and Approvals. Wherever the consent,
approval, judgment or determination of Landlord is required or permitted under
this Lease, Landlord may exercise its sole discretion in granting or withholding
such consent or approval or in making such judgment or determination without
reference to any extrinsic standard of reasonableness, unless the provision
providing for such consent, approval, judgment or determination specifies that
Landlord’s consent or approval is not to be unreasonably withheld, conditioned
or delayed, or that the standard for such consent, approval, judgment or
determination is to be reasonable, or otherwise specifies the standards under
which Landlord may withhold its consent. If it is determined that Landlord
failed to give its consent or approval where it was required to do so under this
Lease, Tenant’s sole remedy will be an order of specific performance or
mandatory injunction of the Landlord’s agreement to give its consent or
approval; provided, however, that Tenant shall be entitled to seek damages as a
remedy if the remedy of specific performance or injunction is by its nature
impossible to render or does not otherwise afford reasonably appropriate relief.
The review and/or approval by Landlord of any item shall not impose upon
Landlord any liability for accuracy or sufficiency of any such item or the
quality or suitability of such item for its intended use. Any such review or
approval is for the sole purpose of protecting Landlord’s interest in the Real
Property, and neither Tenant nor any Tenant Party nor any person or entity
claiming by, through or under Tenant, nor any other third party shall have any
rights hereunder by virtue of such review and/or approval by Landlord.

 

30

--------------------------------------------------------------------------------



 

47.                               Reserved Rights. Landlord retains and shall
have the rights set forth below, exercisable without notice and without
liability to Tenant for damage or injury to property, person or business and
without effecting an eviction, constructive or actual, or disturbance of
Tenant’s use or possession of the Premises or giving rise to any claim for rent
abatement:

 

a.      To grant to anyone the exclusive right to conduct any business or render
any service in or to the Building and its tenants, provided that such exclusive
right shall not operate to require Tenant to use or patronize such business or
service or to exclude Tenant from its use of the Premises expressly permitted
herein.

 

b.      To reduce, increase, enclose or otherwise change at any time and from
time to time the size, number, location, lay-out and nature of the Common Areas
and facilities and other tenancies and premises in the Real Property and to
create additional rentable areas through use or enclosure of Common Areas.

 

c.                                       If portions of the Real Property or
property adjacent to the Real Property (collectively, the “Other Improvements”)
are owned by an entity other than Landlord, Landlord, at its option, in its sole
and absolute discretion, may enter into an agreement with the owner or owners of
any or all of the Other Improvements to provide (i) for reciprocal rights of
access and/or use of the Real Property and the Other Improvements, (ii) for the
common management, operation, maintenance, improvement and/or repair of all or
any portion of the Real Property and the Other Improvements, (iii) for the
allocation of a portion of the Operating Expenses to the Other Improvements and
the operating expenses and taxes for the Other Improvements to the Real
Property, and (iv) for the use or improvement of the Other Improvements and/or
the Real Property in connection with the improvement, construction, and/or
excavation of the Other Improvements and/or the Real Property.  Nothing
contained herein shall be deemed or construed to limit or otherwise affect
Landlord’s right to convey all or any portion of the Real Property or any other
of Landlord’s rights described in this Lease.

 

48.                               Financial Statements. Upon submission of this
Lease to Landlord and at any time thereafter within thirty (30) days after
Landlord’s request therefor, Tenant shall furnish to Landlord copies of true and
accurate financial statements reflecting Tenant’s then current financial
situation (including without limitation balance sheets, statements of profit and
loss, and changes in financial condition), Tenant’s most recent audited or
certified annual financial statements, and Tenant’s federal income tax returns
pertaining to Tenant’s business, and in addition shall cause to be furnished to
Landlord similar financial statements and tax returns for any guarantor(s) of
this Lease. Tenant agrees to deliver to any lender, prospective lender,
purchaser or prospective purchaser designated by Landlord such financial
statements of Tenant as may be reasonably requested by such lender or purchaser.

 

49.                               Intentionally Deleted.

 

50.                               Nondisclosure of Lease Terms. Tenant agrees
that the terms of this Lease are confidential and constitute proprietary
information of Landlord, and that disclosure of the terms hereof could adversely
affect the ability of Landlord to negotiate with other tenants. Tenant hereby
agrees that Tenant and its partners, officers, directors, employees, agents,
real estate brokers and sales persons and attorneys shall not disclose the terms
of this Lease to any other person without Landlord’s prior written consent,
except to any accountants of Tenant in connection with the preparation of
Tenant’s financial statements or tax returns, to an assignee of this Lease or
sublessee of the Premises, or in connection with any action brought to enforce
this Lease, or as otherwise required by law.

 

51.                               Hazardous Substance Disclosure. California law
requires landlords to disclose to tenants the existence of certain hazardous
substances. Accordingly, the existence of gasoline and other automotive fluids,
maintenance fluids, copying fluids and other office supplies and equipment,
certain construction and finish materials, tobacco smoke, cosmetics and other
personal items, and asbestos-containing materials must be disclosed. Gasoline
and other automotive fluids are found in the garage area of the Building. 
Cleaning, lubricating and hydraulic fluids used in the operation and maintenance
of the Real Property are found in the utility areas of the Real Property not
generally accessible to Real Property occupants or the public. Many Building
occupants use copy machines and printers with associated fluids and toners, and
pens, markers, inks, and office equipment that may contain hazardous substances.
Certain adhesives, paints and other construction materials and finishes used in
portions of the Real Property may contain hazardous substances. Although smoking
is prohibited in the public areas of the Real Property, these areas may, from
time to time, be exposed to tobacco smoke. Real Property occupants and other
persons entering the Real Property from time-to-time may use or carry
prescription and non-prescription drugs, perfumes, cosmetics and other
toiletries, and foods and beverages, some of which may contain hazardous
substances. Landlord has made no special investigation of the Premises with
respect to any hazardous substances.

 

31

--------------------------------------------------------------------------------



 

52.                               Signage Rights.

 

a.      Except to the extent expressly provided in this Paragraph 52, Tenant
shall not (i) place or install (or permit to be placed or installed by any
Tenant Party) any signs, advertisements, logos, identifying materials, pictures
or names of any type on the roof, exterior areas or Common Areas of the Building
or the Real Property or in any area of the Building, Premises or Real Property
which is visible from the exterior of the Building or outside of the Premises or
(ii) place or install (or permit to be placed or installed by any Tenant Party)
in or about any portion of the Premises any window covering (even if behind
Building standard window coverings) or any other material visible from outside
of the Premises or from the exterior of the Building.

 

b.      Subject to compliance with applicable Legal Requirements and such
Building signage criteria as Landlord shall apply from time to time and subject
to receipt of Landlord’s prior written consent, (i) in the case where Tenant
occupies an entire floor in the Building, Tenant may place in any portion of
such floor which is not visible from the exterior of the Building such
identification signage as Tenant shall desire and (ii) in the case where Tenant
occupies less than an entire floor in the Building, (A) Landlord shall, at
Tenant’s sole cost and expense, install Building standard directional signage
for the Premises, and (B) Landlord shall, at Tenant’s expense, install at the
entry to the Premises signage identifying Tenant that is in compliance with
Landlord’s signage program (as the same may exist from time to time), and
(C) Tenant may place in any portion of the inside of the Premises not visible
from the exterior of the Building or from outside of the Premises such
identification signage as Tenant shall desire.  All signage described in this
Paragraph 52 shall be treated as Tenant’s personal property under the provisions
of Paragraph 20.a. above with respect to Tenant’s obligations at the expiration
or early termination of this Lease.

 

53.                         Parking.

 

a.      The parking facility in the Building (the “Parking Facility”) consists
of two (2) levels of underground parking directly beneath the Building. 
Throughout the Lease term (as the same may be extended from time to time),
Tenant shall be entitled to lease, on an unassigned, non-exclusive and
un-labeled basis, 0.70 parking spaces for each 1,000 rentable square feet of the
Premises of which one-half of the parking spaces shall be in the Parking
Facility (the “Building Parking Spaces”) and one-half of the parking spaces
shall be in the parking garage known as “Garage West” and located across the
street from the Building (the “Garage West Parking Spaces”).   Based on the
27,831 rentable square feet of the Premises and the formulas above, Tenant is
entitled to nine (9) unassigned Building Parking Spaces and ten (10) unassigned
Garage West Parking Spaces.  Tenant shall pay Landlord or the operator of the
Parking Facility or Garage West, as applicable and as directed by Landlord, for
the parking spaces leased by Tenant hereunder at the rate or charge in effect
from time to time for parking in the Parking Facility or Garage West, as
applicable, for the type of space leased; provided, however, that the parking
charges shall in all events be commensurate with the parking rates for
comparable buildings within the vicinity of the Building.  The monthly rate for
parking spaces in the Parking Facility is estimated to be $250.00 per parking
space on the Commencement Date.  The monthly rate imposed by Landlord for the
Garage West Parking Spaces shall be equal to the rate that is charged to
Landlord by the City of Oakland for the use of such parking spaces, without
mark-up.  The parking charges payable by Tenant shall include the taxes,
assessments or other impositions imposed by any governmental entity in
connection with Tenant’s use of the parking spaces.

 

Notwithstanding anything to the contrary in above, Tenant shall not be required
to accept all of the parking spaces allocated to Tenant above and shall only pay
for those parking spaces actually accepted by Tenant; provided, however, that
those Building Parking Spaces and Garage West Parking Spaces that are allocated
to Tenant above and are not leased by Tenant as of the date that is six
(6) months following Tenant’s initial occupancy of the Premises shall be
permanently forfeited.  Further, if Tenant releases to Landlord any of the
Building Parking Spaces or Garage West Parking Spaces initially leased by Tenant
under the immediately preceding sentence, Tenant’s right to such released
parking space shall be permanently forfeited.

 

If Tenant desires additional parking spaces beyond that to which Tenant is
entitled pursuant to the above, subject to availability (as determined by
Landlord or the operator of the subject garage), Tenant may lease additional
parking spaces in the Parking Facility or Garage West (as applicable) on a
month-to-month basis.

 

b.      Tenant shall provide Landlord with advance written notice of the names
of each individual to whom Tenant from time to time distributes Tenant’s parking
rights hereunder, and shall cause each such individual to execute the standard
waiver form for garage users used in the Parking  Facility or Garage West, as
applicable.  If the parking charge for a particular parking space is not paid
when due, and such failure continues for ten (10) days after written notice to
Tenant of such failure, then in addition to any other remedies afforded Landlord
under this Lease by reason of

 

32

--------------------------------------------------------------------------------



 

nonpayment of rent, Landlord may terminate Tenant’s rights under this Paragraph
53 as to such parking space.

 

c.       The unassigned parking spaces to be made available to Tenant hereunder
may contain a reasonable mix of spaces for compact cars. Landlord shall take
reasonable actions to ensure the availability of the parking spaces leased by
Tenant, but Landlord does not guarantee the availability of those spaces at all
times against the actions of other tenants of the Real Property and users of the
Parking Facility or Garage West.  Without limiting the foregoing, in no event
shall this Lease be void or voidable, nor shall Landlord be liable to Tenant for
any loss or damage, nor shall there be any abatement of rent hereunder (other
than the parking charge paid hereunder for any parking space no longer made
available), by reason of any reduction in Tenant’s parking rights hereunder by
reason of Force Majeure or any other cause beyond the reasonable control of
Landlord.  Access to the parking spaces to be made available to Tenant shall, at
Landlord’s option, be by card, pass, bumper sticker, decal or other appropriate
identification issued by Landlord, and Tenant’s right to use the Parking
Facility and Garage West, as applicable, Garage is conditioned on Tenant’s
abiding by and shall otherwise be subject to such reasonable rules and
regulations as may be promulgated by the operator of the subject facility.  If
applicable, Tenant’s employees and occupants shall only have the right to park
in Tenant’s designated area(s).  Landlord shall have the right to modify,
change, add to or delete the design, configuration, layout, size, ingress,
egress, areas, method of operation, and other characteristics of or relating to
the Parking Facility or Garage West at any time, and/or to provide for nonuse,
partial use or restricted use of portions thereof.

 

d.      The parking rights provided to Tenant pursuant to this Paragraph 53 are
provided to Tenant solely for use by officers, directors, and employees of
Tenant, and Tenant’s permitted subtenants and assignees, and such rights may not
otherwise be transferred, assigned, subleased or otherwise alienated by Tenant
to any other type of transferee without Landlord’s prior written approval, which
may be withheld in Landlord’s sole discretion.

 

e.       Tenant’s business visitors may park in the visitor parking provided by
Landlord for the Building, on a space-available basis, upon payment of the
prevailing fee for parking charged to visitors to the Building.  Tenant may
validate visitor parking by such method or methods as the Landlord may
establish, at the validation rate from time to time generally applicable to
visitor parking.

 

54.                               Transportation Management. Tenant shall fully
comply with all present or future programs intended to manage parking,
transportation or traffic in and around the Real Property, and in connection
therewith, Tenant shall take responsible action for the transportation planning
and management of all employees located at the Premises by working directly with
Landlord, any governmental transportation management organization or any other
transportation-related committees or entities.

 

55.                               Renovation of the Real Property and Other
Improvements. Tenant acknowledges that portions of the Building, Real Property
and/or the Other Improvements (as defined in Paragraph 47.c. above) may be under
construction following Tenant’s occupancy of the Premises, and that such
construction may result in levels of noise, dust, obstruction of access, etc.
which are in excess of that present in a fully constructed project.  It is
agreed and acknowledged that no representations respecting the condition of the
Premises, the Building or the Real Property have been made by Landlord to Tenant
except as specifically set forth in this Lease.  Tenant acknowledges and agrees
that Landlord may alter, remodel, improve and/or renovate (collectively, the
“Renovation Work”) the Building, Premises, and/or the Real Property, and in
connection with any Renovation Work, Landlord may, among other things, erect
scaffolding or other necessary structures in the Building or the Real Property,
restrict access to portions of the Real Property, including portions of the
Common Areas, or perform work in the Building and/or the Real Property.  Tenant
hereby agrees that such Renovation Work and Landlord’s actions in connection
with such Renovation Work shall in no way constitute a constructive eviction of
Tenant nor entitle Tenant to any abatement of Rent.  Landlord shall have no
responsibility or liability to Tenant for any injury to or interference with
Tenant’s business arising from any such Renovation Work, and Tenant shall not be
entitled to any damages from Landlord for loss of use of the Premises, in whole
or in part, or for loss of Tenant’s personal property or improvements, resulting
from the Renovation Work or Landlord’s actions in connection therewith or for
any inconvenience occasioned by such Renovation Work or Landlord’s actions in
connection therewith.   Without limitation of the foregoing, (i) Landlord shall
use commercially reasonable efforts to provide Tenant with prior notice of any
Renovation Work to the Premises or any Renovation Work to the Building or Real
Property that is likely to affect Tenant’s access to or use and enjoyment of the
Premises, and (ii) Landlord shall use commercially reasonable customary efforts
to minimize such noise and disruption to Tenant’s business during the course of
any Renovation Work.

 

56.                               Quiet Enjoyment.  If, and so long as, Tenant
pays the rent and keeps, observes and performs each and every term, covenant and
condition of this Lease on the part or on behalf of

 

33

--------------------------------------------------------------------------------



 

Tenant to be kept, observed and performed, Tenant shall peaceably and quietly
enjoy the Premises throughout the term without hindrance by Landlord or any
person lawfully claiming through or under Landlord, subject to the provisions of
this Lease.

 

57.                               No Discrimination.  Tenant covenants by and
for itself and its successors,  heirs, personal representatives and assigns and
all persons claiming under or through Tenant that there shall be no
discrimination against or segregation of any person or of a group of persons on
account of race, color, religion, creed, sex or national origin in the leasing,
subleasing, transferring, use, occupancy, tenure or enjoyment of the Premises
nor shall Tenant or any person claiming under or through Tenant establish or
permit any such practice or practices of discrimination or segregation with
reference to the selection, location, number, use or occupancy of tenants,
lessees, sublessees, subtenants or assignees of the Premises.

 

58.                               CASp Inspection.  As of the date of this
Lease, the Premises and the Common Areas of the Real Property expected to be in
Tenant’s path of travel during the Lease term, have not undergone an inspection
by a Certified Access Specialist (“CASp”) regarding compliance with
construction-related accessibility standards.  A CASp can inspect the subject
premises and determine whether the subject premises comply with all of the
applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the Premises. This
disclosure is made pursuant to Section 1938 of the California Civil Code.

 

59.                               Renewal Option.

 

a.      Option to Renew.  Subject to the terms of this Paragraph 59, Tenant
shall have the option to renew the term of this Lease for one (1) additional
term of seven (7) years, commencing upon the expiration of the initial term of
the Lease.  The renewal option must be exercised, if at all, by written notice
given by Tenant to Landlord not earlier than fifteen (15) months nor later than
twelve (12) months, prior to the expiration of the initial term of this Lease. 
Notwithstanding the foregoing, at Landlord’s election, this renewal option shall
be null and void and Tenant shall have no right to renew this Lease if (i) as of
the date immediately preceding the commencement of the renewal period the Tenant
originally named herein (and/or an Affiliate to which this Lease has been
assigned  or  all or part of the Premises has been sublet) is not in occupancy
of at least seventy-five percent (75%) of the Premises then demised hereunder or
does not intend to continue to occupy at least seventy-five percent (75%) of the
then Premises (but intends to assign this Lease or sublet a total of more than
25% of the Premises other than to an Affiliate), or (ii) on the date Tenant
exercises the option or on the date immediately preceding the commencement date
of the renewal period Tenant there exists an uncured Event of Default or a
breach of this Lease by Tenant that subsequently matures into an Event of
Default due to Tenant’s failure to cure the breach within the applicable notice
and/or cure period.

 

b.      Terms and Conditions.  If Tenant exercises the renewal option in
accordance with Paragraph 56.a. above, then during the renewal period all of the
terms and conditions set forth in this Lease as applicable to the Premises
during the initial term shall apply during the renewal term, except that
(i) Tenant shall have no further right to renew this Lease beyond the expiration
of the renewal period, (ii) Tenant shall take the Premises in their then “as-is”
state and condition, except that if fair market terms include an improvement
allowance, Tenant shall receive such improvement allowance and the Monthly Rent
referred to item (iii) shall take such improvement allowance into account,
(iii) the Monthly Rent payable by Tenant for the Premises under paragraph 5.a.
of this Lease shall (subject to the floor set forth in Paragraph 59.d. below) be
the then fair market rent for the Premises based upon the terms of this Lease,
as renewed (and fair market rent shall include the periodic rental increases, if
any, that would be included for space leased for the period of the renewal
term), and (iv) the Base Year for the renewal term shall be the calendar year in
which the renewal term commences and the Base Tax Year shall be the fiscal tax
year in which the renewal term commences.  For purposes of this Paragraph 59,
the term “fair market rent” shall mean the rental rate that would be applicable
for a lease term commencing on the commencement date of the renewal term and
that would be payable in any arms’ length negotiations for the Premises in their
then as-is condition, for the renewal term, which rental rate shall be
established by reference to rental terms in executed leases for comparable space
under primary lease (and not sublease), taking into consideration the location
of the Building and such amenities as existing improvements, view, floor on
which the Premises are situated and the like, situated in comparable first class
office buildings in the Oakland central business district, in similar physical
and economic condition as the Building, engaged in then-prevailing ordinary
rental market practices with respect to tenant concessions (if any) (e.g. not
offering extraordinary rental, promotional deals and other concessions to
tenants in an effort to alleviate cash flow problems, difficulties in meeting
loan obligations or other financial distress, or in response to a greater than
average vacancy

 

34

--------------------------------------------------------------------------------



 

rate in a particular building) and taking into account then market concessions
(including, but not limited to, any construction allowances and/or rent
abatement). The fair market rent shall be mutually agreed upon by Landlord and
Tenant in writing within a thirty (30) calendar day period commencing not later
than six (6) months prior to commencement of the renewal period.  If Landlord
and Tenant are unable to agree upon the fair market monthly rent within such
thirty (30) day period, then the fair market rent shall be established by
appraisal in accordance with the procedures set forth in Paragraph 59.c. below.

 

c.       Appraisal.  Within fifteen (15) days after the expiration of the thirty
(30) day period for the mutual agreement of Landlord and Tenant as to the fair
market rent, each party hereto, at its cost, shall engage a real estate broker
to act on its behalf in determining the fair market rent.  The brokers each
shall have at least ten (10) years’ experience with leases in comparable first
class office buildings in the Oakland central business district and shall submit
to Landlord and Tenant in advance for Landlord’s and Tenant’s reasonable
approval the appraisal methods to be used.  If a party does not appoint a broker
within said fifteen (15) day period but a broker is appointed by the other
respective party, the single broker appointed shall be the sole broker and shall
set the fair market rent.  If the two brokers are appointed by the parties as
stated in this paragraph, such brokers shall meet promptly and attempt to set
the fair market rent. If such brokers are unable to agree within thirty (30)
days after appointment of the second broker, the brokers shall elect a third
broker meeting the qualifications stated in this paragraph within ten (10) days
after the last date the two brokers are given to set the fair market rent.  Each
of the parties hereto shall bear one half (1/2) the cost of appointing the third
broker and of the third broker’s fee.  The third broker shall be a person who
has not previously acted in any capacity for either party.

 

The third broker shall conduct his own investigation of the fair market rent,
and shall be instructed not to advise either party of his determination of the
fair market rent except as follows:  When the third broker has made his
determination, he shall so advise Landlord and Tenant and shall establish a
date, at least five (5) days after the giving of notice by the third broker to
Landlord and Tenant, on which he shall disclose his determination of the fair
market rent.  Such meeting shall take place in the third broker’s office unless
otherwise agreed by the parties.  After having initialed a paper on which his
determination of fair market rent is set forth, the third broker shall place his
determination of the fair market rent in a sealed envelope.  Landlord’s broker
and Tenant’s broker shall each set forth their determination of fair market rent
on a paper, initial the same and place them in sealed envelopes.  Each of the
three envelopes shall be marked with the name of the party whose determination
is inside the envelope.

 

In the presence of the third broker, the determination of the fair market rent
by Landlord’s broker and Tenant’s broker shall be opened and examined.  If the
higher of the two determinations is 105% or less of the amount set forth in the
lower determination, the average of the two determinations shall be the fair
market rent, the envelope containing the determination of the fair market rent
by the third broker shall be destroyed and the third broker shall be instructed
not to disclose his determination.  If either party’s envelope is blank, or does
not set forth a determination of fair market rent, the determination of the
other party shall prevail and be treated as the fair market rent.  If the higher
of the two determinations is more than 105% of the amount of the lower
determination, the envelope containing the third broker’s determination shall be
opened.  If the value determined by the third broker is the average of the
values proposed by Landlord’s broker and Tenant’s broker, the third broker’s
determination of fair market rent shall be the fair market rent.  If such is not
the case, fair market rent shall be the rent proposed by either Landlord’s
broker or Tenant’s broker which is closest to the determination of fair market
rent by the third broker.

 

d.      Minimum Rental. Notwithstanding anything in the foregoing to the
contrary, during the renewal period in no event shall the Monthly Rent under
Paragraph 5 of the Lease be less than the Monthly Rent payable by Tenant (for
all of the Premises leased hereunder) under Paragraphs 2.b. and 5 hereof for the
calendar month immediately preceding the commencement of the renewal period.  If
the fair market rent is not established prior to the commencement of the renewal
period, then Tenant shall continue to pay as Monthly Rent the sum in effect for
Monthly Rent as of the last day of the initial term of the Lease and, as soon as
the fair market rent is determined, Tenant shall immediately pay to Landlord any
deficiency in the amount paid by Tenant during such period.

 

60.                               Project Amenities.  As of the date hereof,
Landlord intends to operate in the Building, for the common use by tenants of
the Building, a conference facility, second floor roof deck, fitness center,
eleven (11) on-site showers and bicycle parking (the “Project Amenities”). 
While any of the Project Amenities are in operation, they shall be available for
the non-exclusive use by Tenant and Tenant’s employees with the other tenants
and occupants of the Building, provided that such use shall be subject to the
reasonable rules and regulations for such use which may include, without
limitation, charges for particular uses, and Landlord shall have to right to
allocate portions of particular  Project Amenities to particular tenants.  In no
event shall the foregoing prevent Landlord from making modifications to any of
the Project Amenities or closing any of the Project Amenities.  The parties
acknowledge that the general operation costs for the Project Amenities are
included as part of the

 

35

--------------------------------------------------------------------------------



 

Operating Expenses under Paragraph 7.a. above (subject to any Cost Pools that
are required if any portion of the Project Amenities is limited to use by a
particular tenant or tenants).

 

THIS LEASE IS EXECUTED by Landlord and Tenant as of the date set forth at the
top of page 1 hereof.

 

Landlord:

Tenant:

 

 

601 CITY CENTER LLC,

CRA INTERNATIONAL, INC., a Massachusetts corporation

a Delaware limited liability company

 

 

 

By:

/s/ Gregg Meyer

 

By:

/s/ Chad M. Holmes

Name:

Gregg Meyer

 

Name:

Chad M. Holmes

Title:

Vice President

 

Title:

Chief Financial Officer, Executive Vice

 

 

 

 

President and Treasurer

 

36

--------------------------------------------------------------------------------

 



 

EXHIBIT A

 

Outline of Premises

 

1

--------------------------------------------------------------------------------



 

EXHIBIT B

 

RULES AND REGULATIONS

 

1

--------------------------------------------------------------------------------



 

EXHIBIT C

 

Landlord’s Work

 

1.

 

1

--------------------------------------------------------------------------------



 

EXHIBIT D

 

Form of Letter of Credit

 

1

--------------------------------------------------------------------------------



 

EXHIBIT E

 

AFFILIATE WAIVER, INDEMNITY AND ACKNOWLEDGMENT

 

i

--------------------------------------------------------------------------------